 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of August 29,
2017, by and among Bay Banks of Virginia, Inc., a Virginia corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

A.           The Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

 

B.           Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of common stock, $5.00 par value per
share, of the Company (the “Common Stock”) set forth below such Purchaser’s name
on the signature page of this Agreement. The aggregate number of shares of
Common Stock subscribed for by the Purchasers collectively shall be 3,783,784
shares of Common Stock (the “Shares”) and each Share shall be sold at a price of
$9.25 per share.

 

C.           The Company has engaged FIG Partners LLC, Atlanta, Georgia as its
exclusive placement agent (the “Placement Agent”) for the offering of the
Shares.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Action” means any Proceeding, inquiry, or notice of violation pending or, to
the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, self-regulatory organization, stock market, stock exchange or trading
facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such term is used in and construed
under Rule 405 under the Securities Act.

 



 

 

 

“Agency” has the meaning set forth in Section 3.1(qq).

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments and certificates of designation thereto, as the same may be
amended from time to time.

 

“Bank” means Virginia Commonwealth Bank, a Virginia banking corporation and
wholly-owned Subsidiary of the Company.

 

“Bank Regulatory Authorities” has the meaning set forth in Section 3.1(b)(ii).

 

“BHC Act” has the meaning set forth in Section 3.1(b)(ii).

 

“BHC Act Control” has the meaning set forth in Section 3.1(ww).

 

“Board” has the meaning set forth in Section 2.2(a)(iv).

 

“Burdensome Condition” has the meaning set forth in Section 5.1(j).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Virginia are open for the general transaction of business.

 

“Bylaws” means the Bylaws of the Company and all amendments thereto, as the same
may be amended from time to time.

 

“CIBC Act” means the Change in Bank Control Act of 1978, as amended.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree;
provided, however, that the Closing Date shall be no less than two (2) Trading
Days after the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Counsel” means the law firm of Williams Mullen.

 



 2 

 

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company Reports” has the meaning set forth in Section 3.1(mm).

 

“Company’s Knowledge” means, with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Covered Person” has the meaning set forth in Section 3.1(xx).

 

“CRA” has the meaning set forth in Section 3.1(kk).

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Disqualification Events” has the meaning set forth in Section 3.1(xx).

 

“DTC” means The Depository Trust Company.

 

“Environmental Laws” has the meaning set forth in Section 3.1(l).

 

“ERISA” has the meaning set forth in Section 3.1(ss).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“FDIC” has the meaning set forth in Section 3.1(b)(ii).

 

“Federal Reserve” has the meaning set forth in Section 3.1(b)(ii)

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Indemnified Person” has the meaning set forth in Section 4.7(a).

 

“Insurer” has the meaning set forth in Section 3.1(qq).

 

“Intellectual Property” has the meaning set forth in Section 3.1(r).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restriction of any kind.

 

“Loan Investor” has the meaning set forth in Section 3.1(qq).

 



 3 

 

 

“Losses” has the meaning set forth in Section 4.7(a).

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
business, condition (financial or otherwise), liabilities or prospects of the
Company and the Subsidiaries, taken as a whole, or (iii) any adverse impairment
to the Company’s ability to perform in any material respect on a timely basis
its obligations under any Transaction Document.

 

“Material Contract” means any contract of the Company or any of its Subsidiaries
that was, or was required to be, filed as an exhibit to the SEC Reports,
pursuant to Item 601 of Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1(p).

 

“Money Laundering Laws” has the meaning set forth in Section 3.1(jj).

 

“OFAC” has the meaning set forth in Section 3.1(ii).

 

“Outside Date” means the fifteenth (15th) day following the date of this
Agreement; provided that if such day is not a Business Day, the first day
following such day that is a Business Day.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Placement Agent” has the meaning set forth in the Recitals.

 

“Press Release” has the meaning set forth in Section 4.5.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, is the OTC Markets Group Inc. OTCQB tier.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means $9.25 per Share.

 

“Purchaser” and “Purchasers” has the meaning set forth in the Preamble.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Regulatory Agreement” has the meaning set forth in Section 3.1(oo).

 



 4 

 

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” has the meaning set forth in the Recitals.

 

“Solicitor” has the meaning set forth in Section 3.1(xx).

 

“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).

 

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Shares purchased hereunder as indicated on such Purchaser’s
signature page to this Agreement next to the heading “Aggregate Purchase Price
(Subscription Amount).”

 

“Subsidiary” means the Bank and any other entity in which the Company, directly
or indirectly, owns sufficient capital stock or holds a sufficient equity or
similar interest such that it is consolidated with the Company in the financial
statements of the Company.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market, or (ii) if the Common Stock is not
quoted on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by OTC Markets Group
Inc. (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) and (ii) hereof, then Trading Day shall
mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the applicable OTC Markets Group Inc. tier on which the Common Stock
is listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto and any other documents or agreements executed or delivered in
connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Continental Stock Transfer & Trust Co., or any successor
transfer agent for the Company.

 

“Virginia BFI” has the meaning set forth in Section 3.1(b)(ii).

 

“Virginia Courts” means the state and federal courts sitting in the Commonwealth
of Virginia.

 



 5 

 

 

ARTICLE II
PURCHASE AND SALE

 

2.1           Closing.

 

(a)          Purchase of Shares. Subject to the terms and conditions set forth
in this Agreement, at the Closing the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, the number of Shares set forth below such Purchaser’s name on the
signature page of this Agreement at a per Share price equal to the Purchase
Price.

 

(b)          Closing. The Closing of the purchase and sale of the Shares
pursuant to this Agreement shall take place on the Closing Date remotely by
facsimile transmission or other electronic means as the parties may mutually
agree.

 

(c)          Form of Payment. Unless otherwise agreed to by the Company and a
Purchaser (as to such Purchaser only), (1) on or prior to the Closing Date, the
Company shall deliver to each Purchaser (or its designated custodian per its
delivery instructions) one or more stock certificates (if physical certificates
are required by the Purchaser to be held immediately prior to Closing; if not,
then facsimile or “.pdf” copies of such certificates shall suffice for purposes
of Closing with the original stock certificates to be delivered within two (2)
Business Days of the Closing Date), evidencing the number of Shares set forth on
such Purchaser’s signature page to this Agreement (or, if the Company and such
Purchaser agree, the Company shall cause to be made a book-entry record through
the facilities of DTC or the Transfer Agent representing the Shares registered
in the name of such Purchaser or its nominee, as set forth on the Stock
Certificate Questionnaire included as Exhibit A-2 hereto) and (2) following
receipt thereof, on the Closing Date, each Purchaser shall wire its Subscription
Amount, in United States dollars and in immediately available funds, in
accordance with the Company’s written wire transfer instructions. For purposes
of clarity, a Purchaser shall not be required to wire its Subscription Amount
until it (or its designated custodian per its delivery instructions) confirms
receipt of its Shares.

 

2.2           Closing Deliveries.

 

(a)          On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to each Purchaser the following (the “Company
Deliverables”):

 

(i)          this Agreement, duly executed by the Company;

 

(ii)         one or more stock certificates (if physical certificates are
required by the Purchaser to be held immediately prior to Closing; if not, then
facsimile or “.pdf” copies of such certificates shall suffice for purposes of
Closing with the original stock certificates to be delivered within two (2)
Business Days of the Closing Date), evidencing the Shares subscribed for by such
Purchaser hereunder, registered in the name of such Purchaser or as otherwise
set forth on such Purchaser’s Stock Certificate Questionnaire included as
Exhibit A-2 hereto (the “Stock Certificates”) (or, if the Company and such
Purchaser agree, the Company shall cause to be made a book-entry record through
the facilities of DTC or the Transfer Agent representing the Shares registered
in the name of such Purchaser or as otherwise set forth on such Stock
Certificate Questionnaire);

 



 6 

 

 

(iii)        a legal opinion of Company Counsel, dated as of the Closing Date
and in the form attached hereto as Exhibit B, executed by such counsel and
addressed to the Purchasers;

 

(iv)        a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit C, dated as of the Closing Date, (a) certifying the
resolutions adopted by the Board of Directors of the Company (the “Board”) or a
duly authorized committee thereof approving the transactions contemplated by
this Agreement and the other Transaction Documents, including the issuance of
the Shares, (b) certifying the current versions of the Articles of
Incorporation, as amended, and Bylaws, as amended, of the Company and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company;

 

(v)         a certificate of the Chief Executive Officer or Chief Financial
Officer of the Company, in the form attached hereto as Exhibit D, dated as of
the Closing Date, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and 5.1(b); and

 

(vi)        a Certificate of Good Standing for the Company from the Clerk of the
State Corporation Commission of the Commonwealth of Virginia as of a recent
date.

 

(b)          On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):

 

(i)          this Agreement, duly executed by such Purchaser;

 

(ii)         its Subscription Amount, in U.S. dollars and in immediately
available funds, by wire transfer in accordance with the Company’s written
instructions; and

 

(iii)        a fully completed and duly executed Accredited Investor
Questionnaire, reasonably satisfactory to the Company, and Stock Certificate
Questionnaire in the forms attached hereto as Exhibits A-1 and A-2,
respectively.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1           Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date), to each of the Purchasers that:

 

(a)          Subsidiaries. The Company has no direct or indirect Subsidiaries
other than as set forth in Schedule 3.1(a) hereto. The Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 



 7 

 

 

(b)          Organization and Qualification; Bank Regulations.

 

(i)          Each of the Company and each of its Subsidiaries is an entity duly
incorporated or otherwise organized and validly existing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation (including the Articles of
Incorporation), bylaws (including the Bylaws) or other organizational or charter
documents. Each of the Company and each of its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not be
expected to have a Material Adverse Effect.

 

(ii)         The Company is duly registered as a bank holding company under the
Bank Holding Company Act of 1956, as amended (the “BHC Act”). The Bank is the
Company’s only banking Subsidiary. The Bank holds the requisite authority from
the Virginia Bureau of Financial Institutions (the “Virginia BFI”) to do
business as a state-chartered banking corporation under the laws of the
Commonwealth of Virginia. Each of the Company and the Bank is in compliance with
all applicable laws administered by the Board of Governors of the Federal
Reserve System (the “Federal Reserve”), the Federal Deposit Insurance
Corporation (the “FDIC”), the Virginia BFI and any other federal or state bank
regulatory authorities (together with the Virginia BFI, the Federal Reserve and
the FDIC, the “Bank Regulatory Authorities”) with jurisdiction over the Company
and its Subsidiaries, except for any noncompliance that, individually or in the
aggregate, has not had and would not be reasonably expected to have a Material
Adverse Effect. The deposit accounts of the Bank are insured up to applicable
limits by the FDIC, and all premiums and assessments required to be paid in
connection therewith have been paid when due.

 

(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated hereby and by each of the other Transaction Documents to which it
is a party and otherwise to carry out its obligations hereunder and thereunder,
including, without limitation, to issue the Shares in accordance with the terms
hereof. The Company’s execution and delivery of each of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby (including, but not limited to, the sale and
delivery of the Shares hereunder) have been duly authorized by all necessary
corporate action on the part of the Company, and no further corporate action is
required by the Company, its Board or its shareholders in connection therewith
other than in connection with the Required Approvals. Each of the Transaction
Documents to which the Company is a party have been (or upon delivery will have
been) duly executed by the Company and is, or when delivered in accordance with
the terms hereof or thereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. There are no
shareholder agreements, voting agreements, voting trust agreements or similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the Company’s Knowledge, between or among any of the Company’s
shareholders.

 



 8 

 

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares hereunder) do not and will not
(i) conflict with or violate any provisions of the Articles of Incorporation,
Bylaws, the certificate or articles of incorporation of any Subsidiary, the
bylaws of any Subsidiary or otherwise result in a violation of the
organizational documents of the Company or any Subsidiary, (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary under, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any Material Contract, or (iii)
subject to receipt of the Required Approvals, conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and the rules and
regulations thereunder, assuming the correctness of the representations and
warranties made by the Purchasers herein, of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company is bound or
affected, except in the case of clauses (ii) and (iii) such as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(e)          Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority, self-regulatory
organization (including the Principal Trading Market) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the Shares
hereunder), other than (i) filings required by applicable state securities laws,
(ii) the filing of a Notice of Exempt Offering of Securities on Form D with the
Commission under Regulation D of the Securities Act, (iii) the filing of any
requisite notices and/or application(s) to the Principal Trading Market, if
applicable, for the issuance, sale and listing or quotation of the Shares for
trading or quotation, as the case may be, thereon in the time and manner
required thereby, (iv) the filings required in accordance with Section 4.5 of
this Agreement and (v) those that have been made or obtained prior to the date
of this Agreement (collectively, the “Required Approvals”). The Company is
unaware of any facts or circumstances relating to the Company or its
Subsidiaries which might prevent the Company from obtaining or effecting any of
the foregoing.

 



 9 

 

 

(f)          Issuance of the Shares. The issuance of the Shares has been duly
authorized and the Shares, when issued and paid for in accordance with the terms
of the Transaction Documents, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights. Assuming the accuracy of the representations and
warranties of the Purchasers in this Agreement, the Shares will be issued in
compliance with all applicable federal and state securities laws.

 

(g)          Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(g) hereto. All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and non-assessable, have
been issued in compliance in all material respects with all applicable federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase any capital stock of the Company. Except as specified on in the SEC
Reports: (i) no shares of the Company’s outstanding capital stock are subject to
preemptive rights or any other similar rights; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company
or options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company,
other than those issued or granted pursuant to compensatory plans, contracts or
arrangements described in the SEC Reports; (iii) there are no material
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing indebtedness of the
Company or any Subsidiary or by which the Company or any Subsidiary is bound;
(iv) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities
Act; (v) there are no outstanding securities or instruments of the Company that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company or any of its Subsidiaries;
(vi) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and (vii) neither the
Company nor any of its Subsidiaries has any liabilities or obligations required
to be disclosed in the SEC Reports but not so disclosed, which, individually or
in the aggregate, will have or would reasonably be expected to have a Material
Adverse Effect. There are no securities or instruments issued by or to which the
Company is a party containing anti-dilution or similar provisions that will be
triggered by the issuance of the Shares hereunder.

 



 10 

 

 

(h)          SEC Reports; Disclosure Materials. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the twenty-four (24) months preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC Reports”
and together with this Agreement (including the Exhibits and Schedules hereto,
including the Risk Factors discussed in Exhibit E) and the investor presentation
dated August 2017 furnished to the Purchasers in connection with the offering of
the Shares, the “Disclosure Materials”), on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective filing dates,
the SEC Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(i)           Financial Statements. The financial statements (including the
notes thereto) of the Company and its consolidated Subsidiaries included in the
SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto or as required by the Commission and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations, shareholders’ equity and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.

 

(j)           Tax Matters. The Company (i) has prepared and filed all foreign,
federal, state and local income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and such
returns, reports and declarations are true, complete and correct in all material
respects, (ii) has paid all taxes and other governmental assessments and
charges, owed and due by the Company or any of its Subsidiaries (whether or not
shown on any tax return), except those being contested in good faith and with
respect to which adequate reserves have been set aside on the books of the
Company, (iii) has withheld or collected from each payment made to each of its
employees, independent contractors, shareholders, creditors and other third
parties the amount of all taxes required to be withheld or collected therefrom,
and has paid the same to the proper authorized depositories or government
authorities and (iv) has set aside on its books provisions reasonably adequate
for the payment of all taxes for periods subsequent to the periods to which the
above referenced returns, reports or declarations apply. There are no pending or
active tax audits or proceedings or proposed tax deficiencies or other claims
for material unpaid taxes asserted with respect to the Company or its assets.
There are no liens for taxes (other than for taxes not yet due and payable) upon
any of the assets of the Company. The Company has not received notice of any
claim made by an authority in any jurisdiction where the Company does not file
tax returns that the Company is or may be subject to taxation by that
jurisdiction.

 



 11 

 

 

(k)          Material Changes. Since the date of the latest financial statements
included within the SEC Reports, (i) there have been no events, occurrences or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (ii) neither  the
Company nor any of its Subsidiaries has incurred any material liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) neither  the Company nor any of its Subsidiaries
has altered materially its method of accounting or the manner in which it keeps
its accounting books and records, (iv) neither  the Company nor any of its
Subsidiaries has declared or made any dividend or distribution of cash or other
property to its shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, (v) neither  the Company nor
any of its Subsidiaries has issued any equity securities to any officer,
director or Affiliate, except Common Stock issued pursuant to existing Company
stock option, stock purchase plans or equity-based plans disclosed in the SEC
Reports, (vi) there has not been any material change or amendment to, or any
waiver of any material right by the Company or any of its Subsidiaries under, or
any termination of, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject, and (vii) to the Company’s Knowledge, there
has not been a material increase in the aggregate dollar amount of: (A) the
Bank’s nonperforming loans (including nonaccrual loans and loans 90 days or more
past due and still accruing interest) or (B) the reserves or allowances
established on the Company's or Bank's financial statements with respect
thereto. Except for the transactions contemplated by this Agreement, no event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one (1) Trading Day prior to the date of this
Agreement.

 

(l)           Environmental Matters. Neither the Company nor any of its
Subsidiaries (i) is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) owns
or operates any real property contaminated with any substance that is in
violation of any Environmental Laws, (iii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, or (iv) is subject to any
Proceeding relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company’s Knowledge, there is no pending or threatened investigation that might
lead to such a claim.

 

(m)         Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Shares or (ii) except as disclosed in the SEC
Reports, is reasonably likely to have a Material Adverse Effect, individually or
in the aggregate, if there were an unfavorable decision. Neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under any federal
or state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or any of its Subsidiaries or any executive
officers or directors of the Company or any of its Subsidiaries in their
capacities as such, which individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 



 12 

 

 

(n)          Employment Matters. No labor dispute exists or, to the Company’s
Knowledge, is imminent or threatened with respect to any of the employees of the
Company or any Subsidiary which would have or reasonably be expected to have a
Material Adverse Effect. None of the Company’s or any Subsidiary’s employees is
a member of a union that relates to such employee’s relationship with the
Company or such Subsidiary, and neither the Company nor any of its Subsidiaries
is a party to a collective bargaining agreement, and each of the Company and
each Subsidiary believes that its relationship with its employees is good. To
the Company’s Knowledge, no executive officer is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of a third
party, and to the Company’s Knowledge, the continued employment of each such
executive officer does not subject the Company or any Subsidiary to any
liability with respect to any of the foregoing matters. Each of the Company and
its Subsidiaries is in compliance with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(o)          Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware of any court, arbitrator or governmental body having
jurisdiction over the Company, its Subsidiaries or their respective properties
or assets, or (iii) is in violation of, or in receipt of written notice that it
is in violation of, any statute, rule, regulation, policy or guideline or order
of any governmental authority, self-regulatory organization (including the
Principal Trading Market) applicable to the Company or any of its Subsidiaries,
or which would have the effect of revoking or limiting FDIC deposit insurance,
except in each case as would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(p)          Regulatory Permits. Each of the Company and its Subsidiaries
possesses all certificates, authorizations, consents and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct its respective businesses as currently conducted and as described in the
SEC Reports, except where the failure to possess such certificates,
authorizations, consents or permits, individually or in the aggregate, has not
had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (“Material Permits”), and (i) neither the
Company nor any of its Subsidiaries has received any notice in writing of
Proceedings relating to the revocation or material adverse modification of any
such Material Permits and (ii) the Company is unaware of any facts or
circumstances that would give rise to the revocation or material adverse
modification of any Material Permits.

 



 13 

 

 

(q)          Title to Assets. Each of the Company and each of its Subsidiaries
has good and marketable title to all real property and tangible personal
property owned by it which is material to the business of the Company and its
Subsidiaries, taken as a whole, in each case free and clear of all Liens except
such as do not materially affect the value of such property or do not interfere
with the use made and proposed to be made of such property by the Company and
any of its Subsidiaries. Any real property and facilities held under lease by
the Company and any of its Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made or proposed to be made of such property and
facilities by the Company and its Subsidiaries. No notice of a claim of default
by any party to any lease entered into by the Company or any of its Subsidiaries
has been delivered to either the Company or any of its Subsidiaries or is now
pending, and to the Company’s Knowledge there does not exist any event or
circumstance that with notice or passing of time, or both, would constitute a
default or excuse performance by any party thereto. Except as set forth in the
SEC Reports, none of the owned or leased premises or properties of the Company
or any of its Subsidiaries is subject to any current or potential interests of
third parties or other restrictions or limitations that would impair or be
inconsistent in any material respect with the current use of such owned or
leased premises or properties by the Company or any of its Subsidiaries, as the
case may be.

 

(r)           Patents and Trademarks. The Company and its Subsidiaries own,
possess, license or have other rights to use all foreign and domestic patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”) necessary for the conduct of their respective
businesses as currently conducted or as proposed to be conducted as disclosed in
the SEC Reports except where the failure to own, possess, license or have such
rights would not have or reasonably be expected to have a Material Adverse
Effect. Except as disclosed in the SEC Reports and except where such violations
or infringements would not have or reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (a) neither the
Company nor any Subsidiary has received any notice of infringement or
misappropriation of, or conflict with, the rights of third parties to any such
Intellectual Property; (b) to the Company’s Knowledge, there is no infringement
by third parties of any such Intellectual Property; (c) there is no pending or,
to the Company’s Knowledge, threatened Proceeding by others challenging the
Company’s and/or its Subsidiaries’ rights in or to any such Intellectual
Property; (d) there is no pending or, to the Company’s Knowledge, threatened
Proceeding by others challenging the validity or scope of any such Intellectual
Property; and (e) there is no pending or, to the Company’s Knowledge, threatened
Proceeding by others that the Company and/or any Subsidiary infringes or
otherwise violates any patent, trademark, service mark, trade name, copyright,
invention, trade secret, technology, Internet domain name, know-how or other
proprietary rights of others.

 

(s)          Insurance. The Company and each Subsidiary are, and following the
Closing Date will remain, insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes to be prudent and customary in the businesses and locations in which
and where the Company and the Subsidiaries are engaged. All premiums due and
payable under all such policies and bonds have been timely paid, there have been
no lapses in coverage during the term of such policies, and the Company and its
Subsidiaries are in material compliance with the terms of such policies and
bonds. Neither the Company nor any of its Subsidiaries has received any notice
of cancellation of any such insurance, nor, to the Company’s Knowledge, will it
or any Subsidiary be unable to renew their respective existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would be materially higher than their existing insurance coverage.

 



 14 

 

 

(t)           Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports and other than the grant of stock options or other equity awards
that are not individually or in the aggregate material in amount, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company or to a presently contemplated transaction (other than for services as
employees, officers and directors or loans made in compliance with Federal
Reserve Regulation O in the ordinary course of the Bank’s business) that would
be required to be disclosed pursuant to Item 404 of Regulation S-K promulgated
under the Securities Act.

 

(u)          Sarbanes-Oxley; Internal Control Over Financial Reporting;
Disclosure Controls. The Company is in compliance in all material respects with
all of the provisions of the Sarbanes-Oxley Act of 2002 which are applicable to
it. Except as set forth in the SEC Reports, (i) the Company maintains internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act) designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP and such internal control over
financial reporting is effective; and (ii) the Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e)
under the Exchange Act), and such disclosure controls and procedures were
evaluated by management of the Company and were determined to be effective as of
June 30, 2017, and since the date of such evaluation, there has been no
significant changes in the disclosure controls and procedures that are
reasonably likely to materially adversely affect such disclosure controls and
procedures.

 

(v)          Material Contracts. The Company has filed as exhibits to its Annual
Report on Form 10-K for the year ended December 31, 2016 all Material Contracts
required to be filed pursuant to Item 601 of Regulation S-K promulgated under
the Securities Act.

 

(w)         Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agent with respect to the offer
and sale of the Shares (which placement agent fees are set forth in Schedule
3.1(w) and are being paid by the Company).

 

(x)          Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information provided by Purchasers in the Accredited
Investor Questionnaires delivered pursuant to Section 2.2(b)(iii), no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Purchasers under the Transaction Documents. The
issuance and sale of the Shares hereunder does not contravene the rules and
regulations of the Principal Trading Market.

 



 15 

 

 

(y)          Registration Rights. No Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company.

 

(z)          No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement, none
of the Company, its Subsidiaries nor, to the Company’s Knowledge, any of its
Affiliates or any Person acting on its behalf has, directly or indirectly, at
any time within the past six (6) months, made any offers or sales of any Company
security or solicited any offers to buy any security under circumstances that
would cause such offers and sales to be integrated for purposes of Regulation D
with the offer and sale by the Company of the Shares or that otherwise would
cause the exemption from registration under Regulation D to be unavailable in
connection with the offer and sale by the Company of the Shares as contemplated
hereby.

 

(aa)        Listing and Maintenance Requirements. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Stock on the Principal Trading
Market.

 

(bb)         Investment Company. The Company is not, and immediately after
receipt of payment for the Shares will not be, an “investment company,” an
“affiliated person” of, “promoter” for or “principal underwriter” for, an entity
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

 

(cc)        Unlawful Payments. Neither the Company nor any of its Subsidiaries,
nor to the Company’s Knowledge, any directors, officers, employees, agents or
other Persons acting at the direction of or on behalf of the Company or any of
its Subsidiaries has, in the course of its actions for, or on behalf of, the
Company or any of its Subsidiaries: (i) directly or indirectly, used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to foreign or domestic political activity; (ii) made
any direct or indirect unlawful payments to any foreign or domestic governmental
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds; (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any other unlawful
bribe, rebate, payoff, influence payment, kickback or other material unlawful
payment to any foreign or domestic government official or employee.

 

(dd)       Application of Takeover Protections; Rights Agreements. The Company
has not adopted any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.

 

(ee)        Disclosure. All of the disclosure furnished by or on behalf of the
Company to the Purchasers in the Disclosure Materials regarding the Company and
its Subsidiaries, their respective businesses and the transactions contemplated
hereby is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 



 16 

 

 

(ff)          Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in the SEC Reports that is not so disclosed.

 

(gg)       Acknowledgment Regarding Purchase of Shares. The Company acknowledges
and agrees that each of the Purchasers is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Shares.

 

(hh)       Absence of Manipulation. The Company has not, and, to the Company’s
Knowledge, no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Shares.

 

(ii)          OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly, directly or
indirectly, use the proceeds of the sale of the Shares, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person or entity, towards any sales or operations in Cuba, Iran, Syria,
Sudan, Myanmar or any other country sanctioned by OFAC or for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

 

(jj)          Money Laundering Laws. The operations of the Company and each
Subsidiary are, and have been conducted at all times, in compliance in all
material respects with the money laundering statutes of applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
applicable governmental agency (collectively, the “Money Laundering Laws”) and
to the Company’s Knowledge, no action, suit or Proceeding by or before any court
or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or threatened.

 



 17 

 

 

(kk)         Compliance with Certain Banking Regulations. The Company has no
knowledge of any facts and circumstances, and has no reason to believe that any
facts or circumstances exist, that would cause the Bank: (i) to be deemed not to
be in satisfactory compliance with the Community Reinvestment Act of 1977, as
amended (the “CRA”), and the regulations promulgated thereunder or to be
assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory”; (ii) to be deemed to be operating in violation, in any material
respect, of the Bank Secrecy Act of 1970 (or otherwise known as the “Currency
and Foreign Transactions Reporting Act”), the USA Patriot Act (or otherwise
known as “Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001”), any order issued
with respect to anti-money laundering by OFAC or any other anti-money laundering
statute, rule or regulation; or (iii) to be deemed not to be in satisfactory
compliance, in any material respect, with all applicable privacy of customer
information requirements contained in any federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by the Bank.

 

(ll)          No Additional Agreements. The Company has no agreements or
understandings (including, without limitation, side letters) with any Purchaser
or other Person to purchase Shares or other shares of Common Stock on terms more
favorable to such Person than as set forth herein.

 

(mm)      Reports, Registrations and Statements. Since January 1, 2013, the
Company and the Bank have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Bank Regulatory Authorities and any other applicable foreign,
federal or state securities or banking authorities, including, without
limitation, all financial statements and financial information required to be
filed by it under the Federal Deposit Insurance Act and the BHC Act. All such
reports and statements filed with any such regulatory body or authority are
collectively referred to herein as the “Company Reports.” All such Company
Reports were filed on a timely basis or the Company or the Bank, as applicable,
received a valid extension of such time of filing and has filed any such Company
Reports prior to the expiration of any such extension. As of their respective
dates, the Company Reports complied in all material respects with all the rules
and regulations promulgated by the Bank Regulatory Authorities and any other
applicable foreign, federal or state securities or banking authorities, as the
case may be.

 

(nn)       Well Capitalized. As of June 30, 2017, the Bank met or exceeded the
standards necessary to be considered “well capitalized” under the FDIC’s
regulatory framework for prompt corrective action.

 

(oo)       Agreements with Regulatory Agencies. Neither the Company nor any of
its Subsidiaries is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
has adopted any board resolutions at the request of any Bank Regulatory
Authority that, in each case, restricts in any material respect the conduct of
its business or that in any material manner relates to its capital adequacy, its
liquidity and funding policies and practices, its ability to pay dividends, its
credit, risk management or compliance policies, its internal controls, its
management, its operations or business (each item in this sentence, a
“Regulatory Agreement”), nor has the Company or any Subsidiary been advised in
writing by any Bank Regulatory Authority that it is considering issuing,
initiating, ordering, or requesting any such Regulatory Agreement.

 



 18 

 

 

Each of the Company and each of its Subsidiaries has properly administered all
accounts for which it acts as a fiduciary, including accounts for which it
serves as a trustee, agent, custodian, personal representative, guardian,
conservator or investment advisor, in accordance with the terms of the governing
documents, applicable federal and state law and regulation and common law. None
of the Company, its Subsidiaries or, to the Company’s Knowledge, any director,
officer or employee of the Company or its Subsidiaries has committed any breach
of trust or fiduciary duty with respect to any such fiduciary account and the
accountings for each such fiduciary account are true and correct and accurately
reflect the assets of such fiduciary account.

 

(pp)       No General Solicitation or General Advertising. Neither the Company
nor any Person acting on its behalf has engaged or will engage in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with any offer or sale of the Shares.

 

(qq)       Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:

 

(i)          Each of the Company and each of its Subsidiaries has complied with,
and all documentation in connection with the origination, processing,
underwriting and credit approval of any mortgage loan originated, purchased or
serviced by the Company or any of its Subsidiaries satisfied, (A) all applicable
federal, state and local laws, rules and regulations with respect to the
origination, insuring, purchase, sale, pooling, servicing, subservicing, or
filing of claims in connection with mortgage loans, including all laws relating
to real estate settlement procedures, consumer credit protection, truth in
lending laws, usury limitations, fair housing, transfers of servicing,
collection practices, equal credit opportunity and adjustable rate mortgages,
(B) the responsibilities and obligations relating to mortgage loans set forth in
any agreement between the Company or any of its Subsidiaries and any Agency,
Loan Investor or Insurer, (C) the applicable rules, regulations, guidelines,
handbooks and other requirements of any Agency, Loan Investor or Insurer and (D)
the terms and provisions of any mortgage or other collateral documents and other
loan documents with respect to each mortgage loan; and

 

(ii)         No Agency, Loan Investor or Insurer has (A) claimed in writing that
the Company or any of its Subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold by the
Company or any of its Subsidiaries to a Loan Investor or Agency, or with respect
to any sale of mortgage servicing rights to a Loan Investor, (B) imposed in
writing restrictions on the activities (including commitment authority) of the
Company or any of its Subsidiaries or (C) indicated in writing to the Company or
any of its Subsidiaries that it has terminated or intends to terminate its
relationship with the Company or any of its Subsidiaries for poor performance,
poor loan quality or concern with respect to the Company’s or any of its
Subsidiaries’ compliance with laws,

 



 19 

 

 

For purposes of this Section 3.1(qq): (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or any of its
Subsidiaries or (ii) originate, purchase, or service mortgage loans, or
otherwise promote mortgage lending, including state and local housing finance
authorities; (B) “Loan Investor” means any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries or a security backed by or representing
an interest in any such mortgage loan; and (C) “Insurer” means a person who
insures or guarantees for the benefit of the mortgagee all or any portion of the
risk of loss upon borrower default on any of the mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries, including the
Federal Housing Administration, the United States Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture and any
private mortgage insurer, and providers of hazard, title or other insurance with
respect to such mortgage loans or the related collateral.

 

(rr)         Risk Management Instruments. The Company and its Subsidiaries have
in place risk management policies and procedures sufficient in scope and
operation to protect against risks of the type and in amounts reasonably
expected to be incurred by companies of similar size and in similar lines of
business as the Company and its Subsidiaries. Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2013,
all material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (i) only
in the ordinary course of business, (ii) in accordance with prudent practices
and in all material respects with all applicable laws, rules, regulations and
regulatory policies and (iii) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms. Neither the Company nor the Company
Subsidiaries, nor, to the Company’s Knowledge, any other party thereto, is in
breach of any of its material obligations under any such agreement or
arrangement.

 

(ss)        ERISA. The Company is in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company or any Subsidiary would have any liability; neither the Company nor
any Subsidiary has incurred nor do any of them expect to incur liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“pension plan”; or (ii) Sections 412 or 4971 of the Code; and each “Pension
Plan” for which the Company or any Subsidiary would have liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.

 

(tt)         Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).

 



 20 

 

 

(uu)        Nonperforming Assets. Except as would not reasonably be expected to
have a Material Adverse Effect to the Company’s Knowledge, the Company believes
that the Bank will be able to fully and timely collect substantially all
interest, principal or other payments when due under its loans, leases and other
assets that are not classified as nonperforming and such belief is reasonable
under all the facts and circumstances known to the Company and Bank, and the
Company believes that the amount of reserves and allowances for loan and lease
losses and other nonperforming assets established on the Company’s and Bank’s
financial statements is adequate and such belief is reasonable under all the
facts and circumstances known to the Company and Bank.

 

(vv)        Change in Control. The issuance of the Shares to the Purchasers as
contemplated by this Agreement will not trigger any rights under any “change of
control” provision in any of the agreements to which the Company or any of its
Subsidiaries is a party, including any employment, “change in control,”
severance or other compensatory agreements and any benefit plan, which results
in payments to the counterparty or the acceleration of vesting of benefits.

 

(ww)       Common Control. The Company is not and, to the Company’s Knowledge
after giving effect to the offering and sale of the Shares and assuming the
accuracy of the representations and warranties of the Purchasers in this
Agreement, will not be under the control (as defined in the BHC Act and the
Federal Reserve’s Regulation Y (12 CFR Part 225) (“BHC Act Control”) of any
company (as defined in the BHC Act and the Federal Reserve’s Regulation Y). The
Company is not in BHC Act Control of any federally insured depository
institution other than the Bank. The Bank is not under the BHC Act Control of
any company (as defined in the BHC Act and the Federal Reserve’s Regulation Y)
other than Company. Other than the Company’s ownership of the Bank, neither the
Company nor the Bank controls, in the aggregate, more than five percent of the
outstanding voting class, directly or indirectly, of any federally insured
depository institution. The Bank is not subject to the liability of any commonly
controlled depository institution pursuant to Section 5(e) of the Federal
Deposit Insurance Act (12 U.S.C. § 1815(e)).

 

(xx)         No “Bad Actor” Disqualification.  The Company has exercised
reasonable care, in accordance with Commission rules and guidance, and has
conducted a factual inquiry including the procurement of relevant questionnaires
from each Covered Person (as defined below) or other means, the nature and scope
of which reflect reasonable care under the relevant facts and circumstances, to
determine whether any Covered Person (as defined below) is subject to any of the
“bad actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (“Disqualification Events”). To the Company’s Knowledge, after
conducting such sufficiently diligent factual inquiries, no Covered Person is
subject to a Disqualification Event, except for a Disqualification Event covered
by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has complied,
to the extent applicable, with any disclosure obligations under Rule 506(e)
under the Securities Act. “Covered Persons” are those persons specified in
Rule 506(d)(1) under the Securities Act, including the Company; any predecessor
or affiliate of the Company; any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the sale of the Shares; and any person that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Shares (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the offering of any Solicitor or
general partner or managing member of any Solicitor.

 



 21 

 

 

3.2           Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

 

(a)           Organization; Authority. If such Purchaser is an entity, it is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership,
limited liability company or other power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder. If such
Purchaser is an entity, the execution and delivery of this Agreement and
performance by such Purchaser of the applicable Transaction Documents to which
it is a party and the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or, if such Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser. If such Purchaser is not an entity,
such Purchaser has all requisite capacity to enter into and consummate the
transactions contemplated hereby, and no further consent or authorization is
required by the Purchaser in connection with the execution, delivery and
performance by such Purchaser of the transactions contemplated by the applicable
Transaction Documents to which it is a party and this Agreement. This Agreement
and each of the applicable Transaction Documents to which such Purchaser is a
party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

 

(b)          No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the consummation by such Purchaser of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Purchaser (if such Purchaser is an entity),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 



 22 

 

 

(c)           Investment Intent. Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to, or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities laws, provided, however, that by making the representations
herein, such Purchaser does not agree to hold any of the Shares for any minimum
period of time and reserves the right at all times to sell or otherwise dispose
of all or any part of such Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws. Such
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business. Such Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Shares (or any securities which are derivatives
thereof) to or through any Person.

 

(d)          Purchaser Status. At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act. Such Purchaser has provided the
information in the Accredited Investor Questionnaire attached hereto as Exhibit
A-1, and the information contained therein is complete and accurate as of the
date thereof, as of the date hereof and as of the Closing Date.

 

(e)          Reliance. The Company and the Placement Agent will be entitled to
rely upon this Agreement and are each irrevocably authorized to produce this
Agreement or a copy hereof to (A) any regulatory authority having jurisdiction
over the Company and its Affiliates and (B) any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby, in each case, to the extent required by any court or
governmental authority to which the Company or the Placement Agent is subject,
provided that the Company provides the Purchaser with prior written notice of
such disclosure to the extent practicable and allowed by applicable law.

 

(f)           General Solicitation. Such Purchaser became aware of the offering
of Shares, and the Shares were offered to such Purchaser, solely by direct
contact between such Purchaser and the Company or the Placement Agent, and not
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other form
of “general solicitation” or “general advertising” (as such terms are used in
Regulation D and interpreted by the Commission).

 

(g)          Direct Purchase. Purchaser is purchasing the Shares directly from
the Company and not from the Placement Agent. The Placement Agent did not make
any representations or warranties to Purchaser, express or implied, regarding
the Shares, the Company or the Company’s offering of the Shares.

 

(h)          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is capable of
protecting its own interests in connection with this investment and has
experience as an investor in securities of companies like the Company. Such
Purchaser is able to hold the Shares indefinitely if required, is able to bear
the economic risk of an investment in the Shares and, at the present time, is
able to afford a complete loss of such investment. Further Purchaser understands
that no representation is being made as to the future trading value or trading
volume of the Shares.

 



 23 

 

 

(i)          Access to Information. Such Purchaser is sufficiently aware of the
Company’s business affairs and financial condition to reach an informed and
knowledgeable decision to acquire the Shares. Such Purchaser acknowledges that
it has had the opportunity to review the Disclosure Materials, including the
risk factors discussed in Exhibit E hereto, and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, management and representatives of the Company concerning the terms
and conditions of the offering of the Shares and the merits and risks of
investing in the Shares, which questions have been answered to such Purchaser’s
reasonable satisfaction; (ii) access to information about the Company and its
Subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. Such Purchaser has received all information it deems
appropriate for assessing the risk of an investment in the Shares. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents. Purchaser acknowledges that neither the Company
nor the Placement Agent has made any representation, express or implied, with
respect to the accuracy, completeness or adequacy of any available information
except that (i) the Company has made the express representations and warranties
contained in Section 3.1 of this Agreement and (ii) the Company is responsible
for its disclosures in the SEC Reports. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Shares.

 

(j)          Brokers and Finders. Other than the Placement Agent with respect to
the Company (which fees are to be paid by the Company), no Person will have, as
a result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.

 

(k)          Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Shares pursuant to the
Transaction Documents. Such Purchaser confirms that it has not relied on the
advice of the Company or the Placement Agent (or any of their respective agents,
counsel or Affiliates) or any other Purchaser or Purchaser’s business and/or
legal counsel in making such decision; provided, however, that each Purchaser
has relied on the representations and warranties of the Company set forth in
Section 3.1 and the disclosures in the Disclosure Materials. Such Purchaser
understands that nothing in this Agreement or any other materials presented by
or on behalf of the Company (including, without limitation, by the Placement
Agent) to the Purchaser in connection with the purchase of the Shares
constitutes legal, tax or investment advice. Such Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Shares. Such
Purchaser understands that the Placement Agent has acted solely as the agent of
the Company in this placement of the Shares and such Purchaser has not relied on
the business or legal advice of the Placement Agent or any of its agents,
counsel or Affiliates in making its investment decision hereunder, and confirms
that none of such Persons has made any representations or warranties to such
Purchaser in connection with the transactions contemplated by the Transaction
Documents. Such Purchaser has read and considered the Risk Factors set forth in
Exhibit E to this Agreement before making a decision to purchase the Shares.

 



 24 

 

 

(l)           OFAC and Anti-Money Laundering. The Purchaser understands,
acknowledges, represents, and agrees that (i) the Purchaser is not the target of
any sanction, regulation, or law promulgated by OFAC, the Financial Crimes
Enforcement Network, or any other U.S. governmental entity (“U.S. Sanctions
Laws”), (ii) the Purchaser is not owned by, controlled by, under common control
with, or acting on behalf of any Person that is the target of U.S. Sanctions
Laws, (iii) the Purchaser is not a “foreign shell bank” and is not acting on
behalf of a “foreign shell bank” under applicable anti-money laundering laws and
regulations, (iv) the Purchaser’s entry into this Agreement or consummation of
the transactions contemplated hereby will not contravene U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations, (v) to the extent
permitted under applicable law, the Purchaser will promptly provide to the
Company or any regulatory or law enforcement authority such information or
documentation as may be required to comply with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations, and (vi) the Company may
provide to any regulatory or law enforcement authority information or
documentation regarding, or provided by, the Purchaser for the purposes of
complying with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations.

 

(m)          Reliance on Exemptions. Such Purchaser understands that the Shares
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.

 

(n)          No Governmental Review. Such Purchaser understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

(o)          No Discussions. Purchaser has not discussed the offering of the
Shares with any other party or potential investors (other than the Company, the
Placement Agent, any other Purchaser, and Purchaser’s authorized
representatives, advisors and counsel), except as expressly permitted under the
terms of this Agreement or any confidentiality, non-disclosure or similar
agreement between such Purchaser and the Company.

 



 25 

 

 

(p)          No Regulatory Consents or Approvals. Assuming the accuracy of the
representations and warranties of the Company and the other parties to the
Transaction Documents and subject to satisfaction of Section 5.1(g), no consent,
approval, order or authorization of, or registration, declaration or filing
with, any Bank Regulatory Authority or other third party, or expiration or
termination of any statutory waiting period, is required on the part of the
Purchaser in connection with (i) the execution, delivery or performance by such
Purchaser of this Agreement and the Transaction Documents contemplated hereby or
(ii) the consummation by such Purchaser of the transactions contemplated hereby,
other than passivity or anti-association commitments or other documentation that
may be required by the Federal Reserve.

 

(q)          Bank Holding Company Status. Assuming the accuracy of the
representations and warranties of the Company in Section 3.1(g) of this
Agreement and subject to satisfaction of Section 5.1(g), the Purchaser, either
acting alone or together with any other Person will not, directly or indirectly,
own, control or have the power to vote, immediately after giving effect to its
purchase of Shares, in excess of 7.5% of the outstanding shares of the Company’s
voting stock of any class or series. Without limiting the foregoing, assuming
the accuracy of the representations and warranties of the Company contained
herein and subject to satisfaction of Section 5.1(g), the Purchaser represents
and warrants that it does not and will not as a result of its purchase or
holding of the purchased Shares or any other securities of the Company have
“control” of the Company or the Bank, and has no present intention of acquiring
“control” of the Company or the Bank, for purposes of the BHC Act or the CIBC
Act.

 

(r)          Trading. Purchaser acknowledges that there is only a limited
trading market for the Common Stock, and there is no guarantee that a more
active trading market for the Common Stock will develop.

 

(s)          Residency. Such Purchaser’s residence (if an individual) or office
in which its investment decision with respect to the Shares was made (if an
entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.

 

3.3           The Company and each of the Purchasers acknowledge and agree that
no party to this Agreement has made or makes any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in this Article III and the Transaction Documents.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1           Transfer Restrictions.

 

(a)          Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Shares may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Shares other than (i)
pursuant to an effective registration statement, (ii) to the Company or (iii)
pursuant to Rule 144 (provided that the transferor provides the Company with
reasonable assurances (in the form of a seller representation letter and, if
applicable, a broker representation letter) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such Shares under the
Securities Act.

 



 26 

 

 

(b)          Legends. Certificates evidencing the Shares shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and, with respect to Shares held in book-entry
form, the Transfer Agent will record such a legend on the share register), until
such time as they are not required under Section 4.1(c) or applicable law:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.

 



 27 

 

 

(c)          Removal of Legends. The restrictive legend set forth in Section
4.1(b) above shall be removed and the Company shall issue a certificate without
such restrictive legend or any other restrictive legend to the holder of the
applicable Shares upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at DTC or the Transfer Agent, if (i)
such Shares are registered for resale under the Securities Act, (ii) such Shares
are sold or transferred pursuant to Rule 144, or (iii) such Shares are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) as to such securities and without volume or
manner-of-sale restrictions. Upon Rule 144 becoming available for the resale of
Shares, without the requirement for the Company to be in compliance with the
current public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as to the Shares and without volume or manner-of-sale restrictions,
the Company shall instruct the Transfer Agent to remove the legend from the
Shares and shall cause its counsel to issue any legend removal opinion required
by the Transfer Agent. Any fees (with respect to the Transfer Agent, Company
counsel or otherwise) associated with the issuance of such opinion or the
removal of such legend shall be borne by the Company. If a legend is no longer
required pursuant to the foregoing, the Company will no later than five (5)
Trading Days following the delivery by a Purchaser to the Transfer Agent (with
notice to the Company) of a legended certificate or instrument representing such
Shares (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer) and a
representation letter to the extent required by Section 4.1(a), deliver or cause
to be delivered to such Purchaser a certificate or instrument (as the case may
be) representing such Shares that is free from all restrictive legends. The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.1(c). Certificates for Shares free from all restrictive legends may be
transmitted by the Transfer Agent to the Purchasers, including, if applicable,
by crediting the account of the Purchaser’s prime broker with DTC as directed by
such Purchaser.

 

(d)          Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act.

 

4.2           Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Shares may result in dilution of the outstanding shares of
Common Stock.  The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other shareholders of the Company.

 

4.3           Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Shares as required under Regulation D. The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Shares for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification). The Company shall
make all filings and reports relating to the offer and sale of the Shares
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.

 

4.4           No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Shares in a manner that would
require the registration under the Securities Act of the sale of the Shares to
the Purchasers.

 



 28 

 

 

4.5           Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City
time, on the first Business Day immediately following the Closing, the Company
shall issue one or more press releases (collectively, the “Press Release”)
reasonably acceptable to the Purchasers disclosing all material terms of the
transactions contemplated hereby. On or before 9:00 a.m., New York City time, on
the fourth Business Day immediately following the execution of this Agreement,
the Company will file a Current Report on Form 8-K with the Commission
describing the terms of the Transaction Documents (and including as exhibits to
such Current Report on Form 8-K the material Transaction Documents). If,
following public disclosure of the transactions contemplated hereby, this
Agreement terminates prior to Closing, the Company shall issue a press release
disclosing such termination by 9:00 a.m., New York City time, on the first
Business Day following the date of such termination. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
any Affiliate or investment adviser of any Purchaser, or include the name of any
Purchaser or any Affiliate or investment adviser of any Purchaser in any press
release or in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except to the
extent such disclosure is required by law, in which case the Company shall
provide the Purchasers with prior written notice of such disclosure. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company, such Purchaser will maintain the confidentiality of
the existence and terms of the transaction contemplated herein.

 

4.6           Non-Public Information. Except with the express written consent of
such Purchaser and unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information, the
Company shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.

 

4.7           Indemnification.

 

(a)          Indemnification of Purchasers. The Company will indemnify and hold
each Purchaser and its directors, officers, shareholders, members, partners,
employees, agents and investment advisers (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners, employees, agents and investment advisers (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, an
“Indemnified Person”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation (collectively, “Losses”) that any such
Indemnified Person may suffer or incur as a result of (i) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (ii) any action
instituted against an Indemnified Person in any capacity, or any of them or
their respective Affiliates, by any shareholder of the Company or other third
party who is not an Affiliate of such Indemnified Person, with respect to any of
the transactions contemplated by this Agreement. The Company will not be liable
to any Indemnified Person under this Agreement to the extent, but only to the
extent that a loss, claim, damage or liability is directly attributable to any
Indemnified Person’s breach of any of the representations, warranties, covenants
or agreements made by such Indemnified Person in this Agreement or in the other
Transaction Documents.

 



 29 

 

 

(b)          Conduct of Indemnification Proceedings. Promptly after receipt by
any Indemnified Person of any notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any Proceeding in
respect of which indemnity may be sought pursuant to Section 4.7(a), such
Indemnified Person shall promptly notify the Company in writing and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Person, and shall assume the payment of all
fees and expenses; provided that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that such failure shall have materially and adversely
prejudiced the Company (as finally determined by a court of competent
jurisdiction, which determination is not subject to appeal or further review).
In any such Proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless: (i) the Company and the Indemnified
Person shall have mutually agreed to the retention of such counsel; (ii) the
Company shall have failed promptly to assume the defense of such Proceeding and
to employ counsel reasonably satisfactory to such Indemnified Person in such
Proceeding; or (iii) in the reasonable judgment of counsel to such Indemnified
Person, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them,
provided, however, that the Company shall not be required to pay for more than
two separate counsel for all Indemnified Persons. The Company shall not be
liable for any settlement of any Proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, the
Company shall not effect any settlement of any pending or threatened Proceeding
in respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Person, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such Proceeding.

 

(c)          Limitation on Amount of Company’s Indemnification Liability.

 

(i)          Tipping Basket. Except as otherwise provided in Section
4.7(c)(iii), the Company will not be liable for Losses that otherwise are
indemnifiable under Section 4.7(a)(i) until the total of all Losses under
Section 4.7(a)(i) incurred by all Purchasers exceeds $25,000, at which point the
full amount of all Losses shall be recoverable.

 

(ii)         Maximum. Except as otherwise provided in Section 4.7(c)(iii), the
maximum aggregate liability of the Company for all Losses under Section
4.7(a)(i) is the aggregate Purchase Price by all Purchasers, provided however,
that the maximum aggregate liability of the Company for all Losses under Section
4.7(a)(i) as to any individual Purchaser is the aggregate Purchase Price of such
individual Purchaser.

 



 30 

 

 

(iii)        Exceptions. The provisions of Section 4.7(c)(i) and (ii) do not
apply to (A) claims due to the inaccuracy of any of the representations or
breach of any of the warranties of the Company in Sections 3.1(a), 3.1(b),
3.1(c), 3.1(e), 3.1(f), 3.1(g), 3.1(h), 3.1(i), 3.1(v), 3.1(dd), 3.1(ee) or
3.1(ff), or (B) indemnification claims involving fraud or knowing and
intentional misconduct by the Company.

 

4.8           Listing of Common Stock. The Company will use its reasonable best
efforts to list the Shares for quotation on the Principal Trading Market and
maintain the listing of the Common Stock on the Principal Trading Market.

 

4.9           Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Shares hereunder for general corporate purposes, including
organic growth and potential acquisitions.

 

4.10         Ownership Limitation. No Purchaser shall purchase a number of
Shares that would cause such Purchaser, together with any other person whose
Company securities would be aggregated with such Purchaser’s Company securities
for purposes of any banking regulation or law, to collectively be deemed to own,
control or have the power to vote shares of Common Stock which would represent
more than 7.5% of the number of shares of Common Stock issued and outstanding
(based on the number of outstanding shares as of the Closing Date).

 

4.11         Certain Transactions. The Company will not merge or consolidate
into, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party, as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant and condition of this
Agreement to be performed and observed by the Company.

 

4.12         No Change of Control. The Company shall use reasonable best efforts
to obtain all necessary irrevocable waivers, adopt any required amendments and
make all appropriate determinations so that the issuance of the Shares to the
Purchasers will not trigger a “change of control” or other similar provision in
any of the agreements to which the Company or any of its Subsidiaries is a
party, including without limitation any employment, “change in control,”
severance or other agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits.

 

4.13         No Additional Issuances. Between the date of this Agreement and the
Closing Date, except for the Shares being issued pursuant to this Agreement and
shares of Common Stock issued as a result of the exercise of outstanding options
or warrants described in the SEC Reports, the Company shall not issue or agree
to issue any additional shares of Common Stock or other securities which provide
the holder thereof the right to convert such securities into, or acquire, shares
of Common Stock.

 

4.14         Most Favored Nation. During the period from the date of this
Agreement through the Closing Date, neither the Company nor its Subsidiaries
shall enter into any additional, or modify any existing, agreements with any
existing or future investors in the Company or any of its Subsidiaries that have
the effect of establishing rights or otherwise benefiting such investor in a
manner more favorable in any material respect to such investor than the rights
and benefits established in favor of the Purchasers by this Agreement, unless,
in any such case, the Purchasers have been provided with such rights and
benefits.

 



 31 

 

 

4.15         Notice of Certain Events. Each Purchaser, on the one hand, and the
Company, on the other hand, shall promptly notify the other party of (a) any
event, condition, fact, circumstance, occurrence, transaction or other item of
which such party becomes aware prior to the Closing that would constitute a
violation or breach of the Transaction Documents (or a breach of any
representation or warranty contained herein or therein) or, if the same were to
continue to exist as of the Closing Date, would constitute the non-satisfaction
of any of the conditions set forth in Sections 5.1 or 5.2 hereof, and (b) any
event, condition, fact, circumstance, occurrence, transaction or other item of
which such party becomes aware that would have been required to have been
disclosed pursuant to the terms of this Agreement had such event, condition,
fact, circumstance, occurrence, transaction or other item existed as of the date
hereof; provided that delivery of any notice pursuant to this Section 4.15 shall
not modify the representations, warranties, covenants, agreements or obligations
of the parties (or remedies with respect thereto) or the conditions to the
obligations of the parties under this Agreement. Notwithstanding the foregoing,
no party hereto shall be required to take any action that would jeopardize such
party's attorney-client privilege.

 

4.16         Furnishing of Information. In order to enable the Purchasers to
sell the Shares under Rule 144, for a period of one (1) year from the Closing,
the Company shall maintain the registration of the Common Stock under Section
12(b) or 12(g) of the Exchange Act and timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. During such one (1) year period, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the
Purchasers and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the Shares
pursuant to Rule 144.

 

ARTICLE V
CONDITIONS PRECEDENT TO CLOSING

 

5.1           Conditions Precedent to the Obligations of the Purchasers to
Purchase Shares. The obligation of each Purchaser to acquire Shares at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to such Purchaser only):

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct as of the date when
made and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 



 32 

 

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction, nor
shall there have been any regulatory communication, that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

(d)          Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, non-objections, registrations and waivers
necessary for consummation of the purchase and sale of the Shares (including all
Required Approvals), all of which shall be and remain so long as necessary in
full force and effect.

 

(e)          No Suspensions of Trading in Common Stock; Listing. The Common
Stock (i) shall be designated for listing and quotation on the Principal Trading
Market and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market. The Company
shall have obtained approval, if necessary, of the Principal Trading Market to
list the Shares.

 

(f)          Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(g)          Gross Proceeds. The Company shall issue and sell pursuant to this
Agreement 3,783,784 shares of Common Stock at a price per share equal to the
Purchase Price, and shall simultaneously issue and deliver such shares at the
Closing to the Purchasers hereunder.

 

(h)          Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.

 

(i)           Bank Regulatory Issues. The purchase of such Shares by such
Purchaser shall not (i) cause such Purchaser or any of its Affiliates to violate
any banking regulation, (ii) require such Purchaser or any of its Affiliates to
file a prior notice with the Federal Reserve or its delegee under the CIBC Act
or the BHC Act or obtain the prior approval of any banking regulator, (iii)
require such Purchaser or any of its affiliates to become a bank holding company
or otherwise serve as a source of strength for the Company or any Subsidiary or
(iv) cause such Purchaser, together with any other person whose Company
securities would be aggregated with such Purchaser’s Company securities for
purposes of any banking regulation or law, to collectively be deemed to own,
control or have the power to vote securities which (assuming, for this purpose
only, full conversion and/or exercise of such securities by the Purchaser and
such other Persons) would represent more than 7.5% of any class of voting
securities of the Company outstanding at such time.

 



 33 

 

 

(j)           No Burdensome Condition. Since the date hereof, there shall not be
any action taken, or any law, rule or regulation enacted, entered, enforced or
deemed applicable to the Company or its Subsidiaries, such Purchaser (or its
Affiliates) or the transactions contemplated by this Agreement, by any Bank
Regulatory Authority which imposes any restriction or condition on the Company
or its Subsidiaries or such Purchaser or any of its Affiliates (other than such
restrictions as are described in any passivity or anti-association commitments,
as may be amended from time to time, entered into by such Purchaser) which such
Purchaser determines, in its reasonable good faith judgment, is materially and
unreasonably burdensome on the Company’s business following the Closing or on
such Purchaser (or any of its Affiliates) or would reduce the economic benefits
of the transactions contemplated by this Agreement to such Purchaser to such a
degree that such Purchaser would not have entered into this Agreement had such
condition or restriction been known to it on the date hereof (any such condition
or restriction, a “Burdensome Condition”), and, for the avoidance of doubt, any
requirements to disclose the identities of limited partners, shareholders or
non-managing members of such Purchaser or its Affiliates or its investment
advisers shall be deemed a Burdensome Condition unless otherwise determined by
such Purchaser in its sole discretion.

 

(k)          Material Adverse Effect. No Material Adverse Effect shall have
occurred since June 30, 2017.

 

5.2           Conditions Precedent to the Obligations of the Company to sell
Shares. The Company’s obligation to sell and issue the Shares to each Purchaser
at the Closing is subject to the fulfillment to the satisfaction of the Company
on or prior to the Closing Date of the following conditions, any of which may be
waived by the Company:

 

(a)          Representations and Warranties. The representations and warranties
made by such Purchaser in Section 3.2 hereof shall be true and correct as of the
date when made, and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.

 

(b)          Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction, nor
shall there have been any regulatory communication, that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

(d)          Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(e)          Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.

 



 34 

 

 

(f)          Bank Regulatory Issues. The purchase of such Shares by such
Purchaser shall not (i) cause such Purchaser or any of its Affiliates to violate
any banking regulation, (ii) require such Purchaser or any of its Affiliates to
file a prior notice with the Federal Reserve or its delegee under the CIBC Act
or the BHC Act or obtain the prior approval of any banking regulator, (iii)
require such Purchaser or any of its affiliates to become a bank holding company
or otherwise serve as a source of strength for the Company or any Subsidiary or
(iv) cause such Purchaser, together with any other person whose Company
securities would be aggregated with such Purchaser’s Company securities for
purposes of any banking regulation or law, to collectively be deemed to own,
control or have the power to vote securities which (assuming, for this purpose
only, full conversion and/or exercise of such securities by the Purchaser and
such other Persons) would represent more than 7.5% of any class of voting
securities of the Company outstanding at such time.

 

ARTICLE VI
MISCELLANEOUS

 

6.1           Fees and Expenses. Except as provided elsewhere in the Transaction
Documents, the parties hereto shall be responsible for the payment of all
expenses incurred by them in connection with the preparation and negotiation of
the Transaction Documents and the consummation of the transactions contemplated
hereby. The Company shall pay all amounts owed to the Placement Agent relating
to or arising out of the transactions contemplated hereby. The Company shall pay
all Transfer Agent fees, stamp taxes and other taxes and duties levied in
connection with the sale and issuance of the Shares to the Purchasers.

 

6.2           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

6.3           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or e-mail notification or confirmation of receipt of an e-mail
transmission) at the facsimile number or e-mail address specified in this
Section prior to 5:00 p.m., New York City time, on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile or e-mail at the facsimile number or e-mail address
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m., New York City time, on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
with next day delivery specified, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 



 35 

 

 

If to the Company:      Bay Banks of Virginia, Inc.
1801 Bayberry Court, Suite 101

Richmond, Virginia 23226

Attention:      Randal R. Greene

Telephone:    804-435-4102

E-Mail:            rgreene@vacommbank.com

 

With a copy to:           Williams Mullen

200 South 10th Street, Suite 1600

Richmond, Virginia 23219

Attention:      Scott Richter

Telephone:    804-420-6221

E-Mail:          srichter@williamsmullen.com

 

If to a Purchaser:         Only to the address set forth under such Purchaser’s
name on the signature page hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4           Amendments; Waivers; No Additional Consideration. No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by an officer or a duly authorized
representative of such party. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Shares.

 

6.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.6           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Shares in compliance
with the Transaction Documents and applicable law, provided that such transferee
shall agree in writing to be bound, with respect to the transferred Shares, by
the terms and conditions of this Agreement that apply to the “Purchasers.”

 



 36 

 

 

6.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than Indemnified Persons.

 

6.8           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the
Commonwealth of Virginia, without regard to the principles of conflicts of law
thereof. Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) may be commenced on a non-exclusive
basis in the Virginia Courts. Each party hereto hereby irrevocably submits to
the non-exclusive jurisdiction of the Virginia Courts for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any Proceeding, any claim that it is not personally
subject to the jurisdiction of any such Virginia Court, or that such Proceeding
has been commenced in an improper or inconvenient forum. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9           Survival. The representations and warranties set forth in this
Agreement shall survive the Closing and the delivery of the Shares but only for
a period of thirty-six (36) months following the Closing Date (or until final
resolution of any claim or action arising from the breach of any such
representation and warranty, if notice of such breach was provided prior to the
end of such period) and thereafter shall expire and have no further force and
effect. Except as otherwise provided herein, all agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares for
the duration of any statutes of limitations applicable thereto or until, by
their respective terms, they are no longer operative.

 

6.10         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 



 37 

 

 

6.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12         Replacement of Shares. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

 

6.13         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company may be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.14         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 



 38 

 

 

6.15         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any Proceeding for such purpose. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers.

 

6.16         Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by (i) the
Company or any Purchaser (with respect to such Purchaser only) upon written
notice to the other, if the Closing has not been consummated on or prior to 5:00
p.m., New York City time, on the Outside Date; provided, however, that the right
to terminate this Agreement under this Section 6.16 shall not be available to
any Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time; (ii) the Company or any Purchaser, upon written notice to the
other parties, in the event that any governmental entity shall have issued any
order, decree or injunction or taken any other action restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement and such
order, decree, injunction or other action shall have become final and
nonappealable; or (iii) any Purchaser upon written notice to the Company, if
there has been a breach of any representation, warranty, covenant or agreement
made by the Company in this Agreement, or any such representation or warranty
shall have become untrue after the date of this Agreement, in each case such
that a closing condition in Section 5.1(a) or Section 5.1(b) would not be
satisfied.

 

The Company shall give prompt notice of any such termination to each other
Purchaser, and, as necessary, work in good faith to restructure the transaction
to allow each Purchaser that does not exercise a termination right to purchase
the full number of securities set forth below such Purchaser’s name on the
signature page of this Agreement while remaining in compliance with Section
4.10. Nothing in this Section 6.16 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents. Upon a termination in accordance
with this Section, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.

 



 39 

 

 

6.17         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

6.18         Adjustments in Common Stock Numbers and Prices. In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof and
prior to the Closing, each reference in any Transaction Document to a number of
Shares or a price per Share shall be deemed to be amended to appropriately
account for such event.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOR COMPANY FOLLOWS]

 

 40 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  BAY BANKS OF VIRGINIA, INC.         By:       Randal R. Greene     President
and Chief Executive Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

  NAME OF PURCHASER:        

 

  By:     Name:   Title:

 

  Aggregate Purchase Price (Subscription Amount): $                             
  Number of Shares to be Acquired:           Tax ID No.:         Address for
Notice:            

 

  Telephone No.:              Facsimile No.:              E-mail Address:       
      Attention:    

 

Delivery Instructions:   (if different than above)         c/o            
Street:              City/State/Zip:           Attention:           Telephone
No.:    

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

EXHIBITS

 

A-1: Accredited Investor Questionnaire     A-2: Stock Certificate Questionnaire
    B: Form of Opinion of Company Counsel     C: Form of Secretary’s Certificate
    D: Form of Officer’s Certificate     E: Risk Factors

 

SCHEDULES

 

3.1(a) – Subsidiaries

 

3.1(g) – Capitalization

 

3.1(w) – Placement Agent Fees

 

 

 

 

EXHIBIT A-1

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To: Bay Banks of Virginia, Inc.

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of common
stock, $5.00 par value per share (the “Shares”), of Bay Banks of Virginia, Inc.,
a Virginia corporation (the “Company”). The Shares are being offered and sold by
the Company without registration under the Securities Act of 1933, as amended
(the “Act”), and the securities laws of certain states, in reliance on the
exemptions contained in Section 4(a)(2) of the Act and on Regulation D
promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Company must determine that a potential investor meets certain
suitability requirements before offering or selling Shares to such investor. The
purpose of this Questionnaire is to assure the Company that each investor will
meet the applicable suitability requirements. The information supplied by you
will be used in determining whether you meet such criteria, and reliance upon
the private offering exemptions from registration is based in part on the
information herein supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Act or the securities laws of any state and
that you otherwise satisfy the suitability standards applicable to purchasers of
the Shares. All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire. Please print or type your responses
and attach additional sheets of paper if necessary to complete your answers to
any item.

 

PART A.BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Shares:   

 

Business Address:     (Number and Street)

 

      (City) (State) (Zip Code)

 

Telephone Number: (____)    

 

Social Security or Taxpayer Identification No.  

 

If a corporation, partnership, limited liability company, trust or other entity:

 

Type of entity:  

 



 Exhibit A | Page 1 

 

 

Were you formed for the purpose of investing in the securities being offered?

 

  Yes _____ No _____

 

If an individual:

 

Residence Address:   (Number and Street)

 

      (City) (State) (Zip Code)



Telephone Number: (___)  

 

Age: _________________ Citizenship: _________________ Where registered to vote:
___________

 

If an individual, set forth in the space provided below the state in the United
States in which you maintain your residence:

 

If an entity, set forth in the space provided below the state in the United
States in which you made your investment decision:

 

Are you a director or executive officer of the Company?

 

  Yes _____ No _____

 

PART B.ACCREDITED INVESTOR QUESTIONNAIRE

 

In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares.

 

__ (1)A bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;    

__ (2)A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;    

__ (3)An insurance company as defined in Section 2(a)(13) of the Securities Act;
   

__ (4)An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that act;

 



 Exhibit A-1 | Page 2 

 

 

__ (5)A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;    

__ (6)A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;    

__ (7)An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;    

__ (8)A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;    

__ (9)An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Shares, with total assets
in excess of $5,000,000;    

__ (10)A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;    

__ (11)A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds $1,000,000 (see Note
11 below);    

__ (12)A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;    

__ (13)An executive officer or director of the Company;    

__ (14)An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.

 



 Exhibit A-1 | Page 3 

 

 

Note 11. For purposes of calculating net worth under paragraph (11) above:

 

A)The person’s primary residence shall not be included as an asset;

 

B)Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and

 

C)Indebtedness that is secured by the person’s primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability.

 

[SIGNATURE PAGE FOLLOWS]

 

 Exhibit A-1 | Page 4 

 

 

A.FOR EXECUTION BY AN INDIVIDUAL:

 

      By     Date             Print Name:  

 

B.FOR EXECUTION BY AN ENTITY:

 

      Entity Name:                   By     Date             Print Name:        
Title:  

 

C.ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

      Entity Name:                   By     Date             Print Name:        
Title:                   Entity Name:                   By     Date            
Print Name:         Title:  

 

 Exhibit A-1 | Page 5 

 

 

EXHIBIT A-2

 

Stock Certificate Questionnaire

 

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 



The exact name that the Shares are to be registered in (this is the name that
will appear on the stock certificate(s)).  You may use a nominee name if
appropriate:   The relationship between the Purchaser of the Shares and the
Registered Holder listed in response to Item 1 above:   The mailing address,
telephone and telecopy number of the Registered Holder listed in response to
Item 1 above:                   The Tax Identification Number (or, if an
individual, the Social Security Number) of the Registered Holder listed in
response to Item 1 above:  

 





 Exhibit A-2 | Page 1 

 

 

EXHIBIT B

 

Form of Opinion of Company Counsel*

 

1.The Company validly exists as a corporation in good standing under the laws of
the Commonwealth of Virginia.

 

2.The Company has the corporate power and authority to execute and deliver, and
to perform its obligations under, the Transaction Documents, including, without
limitation, to issue the Shares.

 

3.The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended.

 

4.The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

 

5.Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Purchasers (to the extent they are a party), each of the Transaction
Documents constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.

 

6.The execution and delivery by the Company of each of the Transaction Documents
and the performance by the Company of its obligations under such agreements,
including its issuance and sale of the Shares, do not and will not: (a) require
any consent, approval, license or exemption by, order or authorization of, or
filing, recording or registration by the Company with any federal or state
governmental authority, except the Required Approvals, (b) violate any federal
or state statute, rule or regulation, or any rule or regulation of the OTC
Markets Group Inc. OTCQB tier, or any court order, judgment or decree, if any,
listed in Exhibit A hereto, which exhibit lists all court orders, judgments and
decrees that the Company has certified to us are applicable to it, (c) result in
any violation of the Articles of Incorporation or Bylaws of the Company or (d)
result in a breach of, or constitute a default under, any Material Contract.

 

7.Assuming the accuracy of the representations and warranties, and compliance
with the covenants and agreements, of the Purchasers and the Company contained
in the Securities Purchase Agreement, it is not necessary, in connection with
the offer, sale and delivery of the Shares to the Purchasers to register the
Shares under the Securities Act.

 

8.The Shares being delivered to the Purchasers pursuant to the Securities
Purchase Agreement have been duly and validly authorized and, when issued,
delivered and paid for as contemplated in the Securities Purchase Agreement,
will be duly and validly issued, fully paid and non-assessable, and free of any
preemptive right or similar rights contained in the Company’s Articles of
Incorporation or Bylaws.

 

 * The opinion letter of Company Counsel will be subject to customary
limitations and carveouts.

 

 Exhibit B | Page 1 

 

 

EXHIBIT C

 

Form of Secretary’s Certificate

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Corporate Secretary of Bay Banks of Virginia, Inc., a Virginia
corporation (the “Company”), and that as such he is authorized to execute and
deliver this certificate in the name and on behalf of the Company and in
connection with the Securities Purchase Agreement, dated as of August 31, 2017,
by and among the Company and the investors party thereto (the “Securities
Purchase Agreement”), and further certifies in his official capacity, in the
name and on behalf of the Company, the items set forth below. Capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Securities Purchase Agreement.

 

1.Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board at meetings held on August 7, 2017 and
August 24, 2017, which represent all of the resolutions approving the
transactions contemplated by the Securities Purchase Agreement and the issuance
of the Shares. Such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect.

 

2.Attached hereto as Exhibit B is a true, correct and complete copy of the
Articles of Incorporation of the Company, together with all amendments thereto
currently in effect, and no action has been taken to further amend, modify or
repeal such Articles of Incorporation, the same being in full force and effect
in the attached form as of the date hereof.

 

3.Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company, together with all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.

 

4.Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

  Name   Position   Signature               Randal R. Greene   President and CEO
                  C. Frank Scott, III   Chairman                   James A.
Wilson  

Executive Vice President and

Chief Financial Officer

   

 



 Exhibit C | Page 1 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set her hand as of this ____
day of _____________, 2017.

 

          Pamela A. Varnier   Secretary

 

I, James A. Wilson, Jr., Chief Financial Officer, hereby certify that Pamela A.
Varnier is the duly elected, qualified and acting Secretary of the Company and
that the signature set forth above is his true signature.

 

          James A. Wilson, Jr.   Chief Financial Officer

 

 Exhibit C | Page 2 

 

 

EXHIBIT D

 

Form of Officer’s Certificate

 

The undersigned, the Chief Executive Officer of Bay Banks of Virginia, Inc., a
Virginia corporation (the “Company”), pursuant to Section 2.2(a)(v) of the
Securities Purchase Agreement, dated as of August 31, 2017, by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represent, warrant and certify as follows (capitalized terms
used but not otherwise defined herein shall have the meaning set forth in the
Securities Purchase Agreement):

 

1.          The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct as of the date when made and
as of the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

 

2.          The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

 

IN WITNESS WHEREOF, the undersigned have executed this certificate this
              day of                                   , 2017.

 

      Randal R. Greene     President and Chief Executive Officer

 

 Exhibit D | Page 1 

 

 

EXHIBIT E

 

Risk Factors

 

An investment in the common stock of Bay Banks of Virginia, Inc. (the “Company”)
involves certain risks, including those described below. Unless otherwise
indicated or as the context requires, all references in this section to “we,”
“us” and “our” refer to the Company and its subsidiaries as a combined entity.

 

Risks Related to our Business

 

We may fail to realize the estimated cost savings for the merger.

 

The success of the merger between the Company and Virginia BanCorp Inc.
(“Virginia BanCorp”) will depend in part on our ability to realize the estimated
cost savings from combining the businesses of the Company and Virginia BanCorp.
The Company’s and Virginia BanCorp’s management originally estimated that cost
savings of approximately 14% of combined non-interest expense versus 2016 levels
would be realized from the merger. While we believe that these cost savings
estimates are achievable, it is possible that the potential cost savings may be
more difficult to achieve than we anticipate. Our cost savings estimates also
depend on our ability to combine the businesses of the Company and Virginia
BanCorp in a manner that permits those cost savings to be realized. The
anticipated cost savings may not be realized fully or at all, or may take longer
to realize than expected.

 

Combining the two banks may be more difficult, costly or time-consuming than
expected, or could result in the loss of customers.

 

The success of the merger will depend on a number of factors, including, but not
limited to our ability to:

 

·timely and successfully integrate the operations of the Company and Virginia
BanCorp;

·retain key employees of the Company and Virginia BanCorp, and retain and
attract qualified personnel to, the combined company; and

·maintain existing relationships with customers, suppliers and vendors of the
Company and Virginia BanCorp.

 

It is possible that the integration process could result in the loss of key
employees, the disruption of ongoing business or inconsistencies in standards,
controls, procedures and policies that adversely affect the combined company’s
ability to maintain relationships with clients, customers, depositors and
employees or to achieve the anticipated benefits of the merger.

 



 Exhibit E | Page 1 

 

 

Our credit standards and on-going credit assessment processes might not protect
us from significant credit losses.

 

We take credit risk by virtue of making loans and extending loan commitments and
letters of credit. We manage credit risk through a program of underwriting
standards, the review of certain credit decisions and an ongoing process of
assessment of the quality of the credit already extended. Our exposure to credit
risk is managed through the use of consistent underwriting standards that
emphasize local lending while avoiding highly leveraged transactions as well as
excessive industry concentrations. Our credit administration function employs
risk management techniques to help ensure that problem loans are promptly
identified. While these procedures are designed to provide us with the
information needed to implement policy adjustments where necessary and to take
appropriate corrective actions, and have proven to be reasonably effective to
date, there can be no assurance that such measures will be effective in avoiding
future undue credit risk, and credit losses may occur in the future.

 

Our allowance for loan losses may not be adequate to cover actual losses, which
could materially and adversely affect our operating results.

 

We maintain an allowance for loan losses that we believe is appropriate to
provide for any potential losses in our loan portfolio. The amount of this
allowance is determined by management through a periodic review and
consideration of several factors, including: (i) an ongoing review of the
quality, size and diversity of our loan portfolio; (ii) evaluation of
nonperforming loans; (iii) historical loan loss experience; and (iv) the amount
and quality of collateral, including guarantees, securing the loans.

 

The amount of future loan losses will be influenced by changes in economic,
operating and other conditions, including changes in interest rates, which may
be beyond our control, and these losses may exceed current estimates. Although
we believe the allowance for loan losses is a reasonable estimate of known and
inherent losses in the loan portfolio, we cannot precisely predict such losses
or be certain that the loan loss allowance will be adequate in the future. While
the risk of nonpayment is inherent in banking, we could experience greater
nonpayment levels than we anticipate. Further deterioration in the quality of
our loan portfolio could cause our interest income and net interest margin to
decrease and our provisions for loan losses to increase further, which could
adversely affect our results of operations and financial condition.

Federal and state regulators periodically review our allowance for loan losses
and may require us to increase our provision for loan losses or recognize
further loan charge-offs, based on judgments different than those of management.
Any increase in the amount of the provision or loans charged-off as required by
these regulatory agencies could have a negative effect on our operating results
and financial condition.

 

Nonperforming assets take significant time to resolve and adversely affect our
results of operations and financial condition.

 

Our nonperforming assets adversely affect our net income in various ways. Our
nonperforming assets, which include loans past due 90 days or more and still
accruing plus nonaccruing loans and other real estate owned (“OREO”), were $10.7
million, or 1.2% of total assets, as of June 30, 2017. We do not record interest
income on nonaccrual loans, which adversely affects our income and increases
credit administration costs. Our nonaccruing loans totaled $5.4 million as of
June 30, 2017.

 



 Exhibit E | Page 2 

 

 

When we receive collateral through foreclosures and similar proceedings, we are
required to mark the related loan to the then fair market value of the
collateral less estimated selling costs, which may result in a loss. An
increased level of nonperforming assets also increases our risk profile and may
impact the capital levels regulators believe are appropriate in light of such
risks. We utilize various techniques such as workouts, restructurings and loan
sales to manage problem assets. Increases in or negative adjustments in the
value of these problem assets, the underlying collateral, or in the borrowers’
performance or financial condition, could adversely affect our business, results
of operations and financial condition. In addition, the resolution of
nonperforming assets requires significant commitments of time from management
and staff, which can be detrimental to the performance of their other
responsibilities, including generation of new loans. There can be no assurance
that we will avoid increases in nonperforming loans in the future.

 

We have a high concentration of loans secured by real estate, and a downturn in
the local real estate market could materially and negatively affect our
business.

 

We offer a variety of secured loans, including commercial lines of credit,
commercial term loans, real estate, construction, home equity lines of credit,
consumer and other loans. Many of these loans are secured by real estate (both
residential and commercial) located in our market area. As of June 30, 2017, we
had approximately $649.6 million in loans, of which approximately $522.2 million
(80.4%) were secured by real estate. A major change in the real estate market,
such as deterioration in the value of this collateral, or in the local or
national economy, could adversely affect our customers’ ability to pay these
loans, which in turn could impact us. If there is a decline in real estate
values, especially in our market area, the collateral for loans would
deteriorate and provide significantly less security. The ability to recover on
defaulted loans by selling the real estate collateral could then be diminished
and we would be more likely to suffer losses.

 

We have a significant concentration of credit exposure in commercial real
estate, and loans with this type of collateral are viewed as having more risk of
default.

 

As of June 30, 2017, we had approximately $154.2 million in loans secured by
commercial real estate, representing approximately 23.7% of total loans
outstanding at that date. The real estate consists primarily of
non-owner-operated properties and other commercial properties. These types of
loans are generally viewed as having more risk of default than residential real
estate loans. They are also typically larger than residential real estate loans
and consumer loans and depend on cash flows from the owner’s business or the
property to service the debt. It may be more difficult for commercial real
estate borrowers to repay their loans in a timely manner in the current economic
climate, as commercial real estate borrowers’ abilities to repay their loans
frequently depends on the successful development of their properties. Cash flows
may be affected significantly by general economic conditions, and a downturn in
the local economy or in occupancy rates in the local economy where the property
is located could increase the likelihood of default. Because our loan portfolio
contains a number of commercial real estate loans with relatively large
balances, the deterioration of one or a few of these loans could cause a
significant increase in our percentage of non-performing loans. An increase in
non-performing loans could result in a loss of earnings from these loans, an
increase in the provision for loan losses and an increase in charge-offs, all of
which could have a material adverse effect on our financial condition.

 



 Exhibit E | Page 3 

 

 

Our banking regulators generally give commercial real estate lending greater
scrutiny, and may require banks with higher levels of commercial real estate
loans to implement improved underwriting, internal controls, risk management
policies and portfolio stress testing, as well as possibly higher levels of
allowances for losses and capital levels as a result of commercial real estate
lending growth and exposures, which could have a material adverse effect on our
results of operations.

 

A portion of our loan portfolio consists of construction and development loans,
and a decline in real estate values and economic conditions would adversely
affect the value of the collateral securing the loans and have an adverse effect
on our financial condition.

 

At June 30, 2017, approximately 9.0% of our loan portfolio, or $57.9 million,
consisted of construction and development loans. Construction financing
typically involves a higher degree of credit risk than financing on improved,
owner-occupied real estate. Risk of loss on a construction loan is largely
dependent upon the accuracy of the initial estimate of the property’s value at
completion of construction, the marketability of the property, and the bid price
and estimated cost (including interest) of construction. If the estimate of
construction costs proves to be inaccurate, we may be required to advance funds
beyond the amount originally committed to permit completion of the project. If
the estimate of the value proves to be inaccurate, we may be confronted, at or
prior to the maturity of the loan, with a project whose value is insufficient to
assure full repayment. When lending to builders, the cost of construction
breakdown is provided by the builder, as well as supported by the appraisal.
Although our underwriting criteria were designed to evaluate and minimize the
risks of each construction loan, there can be no guarantee that these practices
will have safeguarded against material delinquencies and losses to our
operations. In addition, construction and land development loans are dependent
on the successful completion of the projects they finance. Loans secured by
vacant or unimproved land are generally more risky than loans secured by
improved property for one-to-four family residential mortgage loans. Since
vacant or unimproved land is generally held by the borrower for investment
purposes or future use, payments on loans secured by vacant or unimproved land
will typically rank lower in priority to the borrower than a loan the borrower
may have on their primary residence or business. These loans are more
susceptible to adverse conditions in the real estate market and local economy.

 



 Exhibit E | Page 4 

 

 

A portion of our loan portfolio consists of purchased loans and participations,
which may have a higher risk of loss than loans we originate.

 

As of June 30, 2017, excluding fair value adjustments on the acquired bank’s
loans with respect to the Virginia BanCorp merger, our loan portfolio included
$118.7 million of purchased whole loans and $38.7 million of purchased loan
participations. The purchased loan portfolio includes, among other things,
unsecured consumer loans and loans secured by real estate both within and
outside of our primary market area. Although we historically have underwritten
these loan purchases and participations consistent with our general underwriting
criteria, loan purchases and participations may have a higher risk of loss than
loans we originate. Among other things, our ability to collect unsecured
consumer loans is dependent on the borrower’s continuing financial stability,
and thus is more likely to be adversely affected by job loss, divorce, illness
or personal bankruptcy. With respect to secured loans, the property securing
some of our purchased loans and participations are not located in our primary
market area. Any of these factors could cause us to experience a higher level of
losses compared to loans that we originate in our primary market area.

 

In addition, the purchased loan portfolio includes loans that we have purchased
from online, or marketplace, lenders. The Federal Deposit Insurance Corporation
(the “FDIC”) has published guidance related to the operation of banks’ business
relationship with marketplace lenders and other third parties in which banks are
required to exercise increased oversight and ongoing monitoring and other
responsibility for such third parties’ compliance with applicable regulatory
guidance and requirements. As a result, we are subject to enhanced
responsibility for and risk related to the business that we do with these
marketplace lenders.

 

With respect to loan participations in which we are not the lead lender, we rely
in part on the lead lender to monitor the performance of the loan of a loan
participation. Moreover, our decision regarding the classification of a loan
participation and loan loss provisions associated with a loan participation is
made in part based upon information provided by the lead lender. A lead lender
also may not monitor a participation loan in the same manner as we would for
loans that we originate. If our underwriting or monitoring of these
participation loans is not sufficient, our non-performing loans may increase and
our earnings may decrease.

 

Our business is subject to interest rate risk, and variations in interest rates
may negatively affect financial performance.

 

Changes in the interest rate environment may reduce our profits. It is expected
that we will continue to realize income from the differential or “spread”
between the interest earned on loans, securities, and other interest earning
assets, and interest paid on deposits, borrowings and other interest bearing
liabilities. Net interest spreads are affected by the difference between the
maturities and repricing characteristics of interest earning assets and interest
bearing liabilities. In addition, loan volume and yields are affected by market
interest rates on loans, and rising interest rates generally are associated with
a lower volume of loan originations. Management cannot ensure that it can
minimize our interest rate risk. While an increase in the general level of
interest rates may increase the loan yield and the net interest margin, it may
adversely affect the ability of certain borrowers with variable rate loans to
pay the interest and principal of their obligations. Accordingly, changes in
levels of market interest rates could materially and adversely affect the net
interest spread, asset quality, loan origination volume and our overall
profitability.

 

 Exhibit E | Page 5 

 

 

We face strong competition from financial services companies and other companies
that offer banking and other financial services, which could negatively affect
our business.

 

We encounter substantial competition from other financial institutions in our
market area. Ultimately, we may not be able to compete successfully against
current and future competitors. Many competitors offer the same banking services
that we offer in our service area. These competitors include national, regional
and community banks. We also face competition from many other types of financial
institutions, including finance companies, mutual and money market fund
providers, brokerage firms, insurance companies, credit unions, financial
subsidiaries of certain industrial corporations and mortgage companies.
Increased competition may result in reduced business for us.

 

Additionally, banks and other financial institutions with larger capitalization
and financial intermediaries not subject to bank regulatory restrictions have
larger lending limits and are thereby able to serve the credit needs of larger
customers. Areas of competition include interest rates for loans and deposits,
efforts to obtain loans and deposits, and range and quality of products and
services provided, including new technology-driven products and services.
Technological innovation continues to contribute to greater competition in
domestic and international financial services markets as technological advances
enable more companies to provide financial services. If we are unable to attract
and retain banking customers, we may be unable to continue to grow loan and
deposit portfolios and our results of operations and financial condition may
otherwise be adversely affected.

 

Changes in economic and market conditions, especially in the areas in which we
conduct operations, could materially and negatively affect our business.

 

Our business is directly impacted by economic, political and market conditions,
legislative and regulatory changes, changes in government monetary and fiscal
policies, and inflation, all of which are beyond our control. A deterioration in
economic conditions, whether caused by global, national or local concerns,
especially within our market area, could result in the following potentially
material consequences: loan delinquencies increasing; problem assets and
foreclosures increasing; demand for products and services decreasing; low cost
or non-interest bearing deposits decreasing; and collateral for loans,
especially real estate, declining in value, in turn reducing customers’
borrowing power, and reducing the value of assets and collateral associated with
existing loans. An economic downturn could result in losses that materially and
adversely affect our business.

 

Income from our trust subsidiary is a major source of non-interest income for
us. Trust and investment services fee revenue is largely dependent on the fair
market value of assets under management and on trading volumes in the brokerage
business. General economic conditions and their subsequent effect on the
securities markets tend to act in correlation. When general economic conditions
deteriorate, securities markets generally decline in value, and our trust and
investment service revenues are negatively impacted as asset values and trading
volumes decrease.

 



 Exhibit E | Page 6 

 

 

Our focus on lending to small to mid-sized community-based businesses may
increase our credit risk.

 

Most of our commercial business and commercial real estate loans are made to
small business or middle market customers. These businesses generally have fewer
financial resources in terms of capital or borrowing capacity than larger
entities and have a heightened vulnerability to economic conditions. If general
economic conditions in the market area in which we operate negatively impact
this important customer sector, our results of operations and financial
condition may be adversely affected. Moreover, a portion of these loans have
been made by us in recent years and the borrowers may not have experienced a
complete business or economic cycle. The deterioration of our borrowers’
businesses may hinder their ability to repay their loans with us, which could
have a material adverse effect on our financial condition and results of
operations.

 

The amount of our other real estate owned may increase, resulting in additional
OREO-related losses, and costs and expenses that will negatively affect our
operations.

 

It is possible that the balance of OREO could increase in future years. Our
level of OREO is affected by, among other things, the continued deterioration of
the residential and commercial real estate markets and the tightening of the
credit market. As the amount of OREO increases, our losses, and the costs and
expenses to maintain that real estate also generally increase. Any additional
increase in losses, and maintenance costs and expenses due to OREO may have
material adverse effects on our business, financial condition and results of
operations. Such effects may be particularly pronounced during times of reduced
real estate values and excess inventory, which may make the disposition of OREO
properties more difficult, increase maintenance costs and expenses, and reduce
our ultimate realization from any OREO sales. In addition, we are required to
reflect the fair market value of our OREO in our financial statements. If the
OREO declines in value, we are required to recognize a loss in connection with
continuing to hold the property. As a result, declines in the value of our OREO
have a negative effect on our results of operations and financial condition.

 

Liquidity risk could impair our ability to fund operations and jeopardize our
financial condition.

 

Liquidity is essential to our business. An inability to raise funds through
deposits, borrowings and other sources could have a substantial negative effect
on our liquidity. Our access to funding sources in amounts adequate to finance
our activities on terms that are acceptable to us could be impaired by factors
that affect us specifically, or the financial services industry or economy in
general. Factors that could negatively impact our access to liquidity sources
include a decrease in the level of our business activity as a result of an
economic downturn in the market area in which our loans are concentrated;
adverse regulatory action against us; or our inability to attract and retain
deposits.

 

Our ability to borrow could be impaired by factors that are not specific to us
or our region, such as a disruption in the financial markets or negative views
and expectations about the prospects for the financial services industry in
light of recent turmoil faced by banking organizations and unstable credit
markets.

 



 Exhibit E | Page 7 

 

 

We are dependent on key personnel and the loss of one or more of those key
personnel may materially and adversely affect our operations.

 

We are a relationship-driven organization, and currently depend heavily on the
services of a number of key management personnel. These senior officers have
primary contact with our customers and are extremely important in maintaining
personalized relationships with our customer base, which is a key aspect of our
business strategy, and in increasing our market presence. The unexpected loss of
key personnel could materially and adversely affect the results of operations
and financial condition.

 

The success of our strategy depends on our ability to identify and retain
individuals with experience and relationships in our markets.

 

In order to be successful, we must identify and retain experienced key
management members with local expertise and relationships. We expect that
competition for qualified personnel will be intense and that there will be a
limited number of qualified persons with knowledge of and experience in the
community banking industry in our chosen geographic market. Even if we identify
individuals that we believe could assist us in building our franchise, we may be
unable to recruit these individuals away from their current banks. In addition,
the process of identifying and recruiting individuals with the combination of
skills and attributes required to carry out our strategy is often lengthy. Our
inability to identify, recruit and retain talented personnel could limit our
growth and could materially adversely affect our business, financial condition
and results of operations.

 

If we are unable to successfully implement and manage our growth strategy, our
results of operations and financial condition may be adversely affected.

 

We may not be able to successfully implement our growth strategy if we are
unable to identify attractive markets, locations or opportunities to expand in
the future. In addition, the ability to manage growth successfully depends on
whether we can maintain adequate capital levels, cost controls and asset
quality, and successfully integrate any acquired branch offices or banks. We
cannot assure you that any integration efforts relating to our growth strategy
will be successful.

 

In implementing our growth strategy by opening new branches or acquiring
branches or banks, we expect to incur increased personnel, occupancy and other
operating expenses. In the case of new branches, we must absorb those higher
expenses while we begin to generate new deposits; there is also further time lag
involved in redeploying new deposits into attractively priced loans and other
higher yielding earning assets. Our plans to expand could depress earnings in
the short run, even if we efficiently execute a branching strategy leading to
long-term financial benefits.

 



 Exhibit E | Page 8 

 

 

We rely upon independent appraisals to determine the value of the real estate
which secures a significant portion of our loans, and the values indicated by
such appraisals may not be realizable if we are forced to foreclose upon such
loans.

 

A significant portion of our loan portfolio consists of loans secured by real
estate. We rely upon independent appraisers to estimate the value of such real
estate. Appraisals are only estimates of value and the independent appraisers
may make mistakes of fact or judgment which adversely affect the reliability of
their appraisals. In addition, events occurring after the initial appraisal may
cause the value of the real estate to increase or decrease. As a result of any
of these factors, the real estate securing some of our loans may be more or less
valuable than anticipated at the time the loans were made. If a default occurs
on a loan secured by real estate that is less valuable than originally
estimated, we may not be able to recover the outstanding balance of the loan and
will suffer a loss.

 

We are exposed to risk of environmental liabilities with respect to properties
to which we take title.

 

In the course of our business we may foreclose and take title to real estate,
potentially becoming subject to environmental liabilities associated with the
properties. We may be held liable to a governmental entity or to third parties
for property damage, personal injury, investigation and clean-up costs or we may
be required to investigate or clean up hazardous or toxic substances or chemical
releases at a property. Costs associated with investigation or remediation
activities can be substantial. If we are the owner or former owner of a
contaminated site, we may be subject to common law claims by third parties based
on damages and costs resulting from environmental contamination emanating from
the property. These costs and claims could adversely affect our business.

 

We may be adversely impacted by changes in market conditions.

 

We are directly and indirectly affected by changes in market conditions. Market
risk generally represents the risk that values of assets and liabilities or
revenues will be adversely affected by changes in market conditions. As a
financial institution, market risk is inherent in the financial instruments
associated with our operations and activities, including loans, deposits,
securities, short-term borrowings, long-term debt and trading account assets and
liabilities. A few of the market conditions that may shift from time to time,
thereby exposing us to market risk, include fluctuations in interest rates,
equity and futures prices, and price deterioration or changes in value due to
changes in market perception or actual credit quality of issuers. Our investment
securities portfolio, in particular, may be impacted by market conditions beyond
our control, including rating agency downgrades of the securities, defaults of
the issuers of the securities, lack of market pricing of the securities, and
inactivity or instability in the credit markets. Any changes in these
conditions, in current accounting principles or interpretations of these
principles could impact our assessment of fair value and thus the determination
of other-than-temporary impairment of the securities in the investment
securities portfolio.

 

 Exhibit E | Page 9 

 

 

Our exposure to operational, technological and organizational risk may adversely
affect us.

 

We are exposed to many types of operational risks, including reputation, legal
and compliance risk, the risk of fraud or theft by employees or outsiders,
unauthorized transactions by employees or operational errors, clerical or
record-keeping errors, and errors resulting from faulty or disabled computer or
telecommunications systems.

 

Certain errors may be repeated or compounded before they are discovered and
successfully rectified. Our necessary dependence upon automated systems to
record and process transactions may further increase the risk that technical
system flaws or employee tampering or manipulation of those systems will result
in losses that are difficult to detect. We may also be subject to disruptions of
our operating systems arising from events that are wholly or partially beyond
our control (for example, computer viruses or electrical or telecommunications
outages), which may give rise to disruption of service to customers and to
financial loss or liability. We are further exposed to the risk that our
external vendors may be unable to fulfill their contractual obligations (or will
be subject to the same risk of fraud or operational errors by their respective
employees as are we) and to the risk that our (or our vendors’) business
continuity and data security systems prove to be inadequate.

 

Failure to maintain effective systems of internal and disclosure control could
have a material adverse effect on our results of operation and financial
condition.

 

Effective internal and disclosure controls are necessary for us to provide
reliable financial reports and effectively prevent fraud and to operate
successfully as a public company. If we cannot provide reliable financial
reports or prevent fraud, our reputation and operating results would be harmed.
As part of our ongoing monitoring of internal control, we may discover material
weaknesses or significant deficiencies in our internal control that require
remediation. A “material weakness” is a deficiency, or a combination of
deficiencies, in internal control over financial reporting, such that there is a
reasonable possibility that a material misstatement of a company’s annual or
interim financial statements will not be prevented or detected on a timely
basis.

 

We have in the past discovered, and may in the future discover, areas of our
internal controls that need improvement. Any failure to maintain effective
controls or to timely effect any necessary improvement of our internal and
disclosure controls could, among other things, result in losses from fraud or
error, harm our reputation or cause investors to lose confidence in our reported
financial information, all of which could have a material adverse effect on our
results of operation and financial condition.

 

Changes in accounting standards could impact reported earnings.

 

From time to time there are changes in the financial accounting and reporting
standards that govern the preparation of our financial statements. These changes
can materially impact how we record and report our financial condition and
results of operations. In some instances, we could be required to apply a new or
revised standard retroactively, resulting in the restatement of prior period
financial statements.

 



 Exhibit E | Page 10 

 

 

We depend on the accuracy and completeness of information about clients and
counterparties and our financial condition could be adversely affected if we
rely on misleading information.

 

In deciding whether to extend credit or to enter into other transactions with
clients and counterparties, we may rely on information furnished to us by or on
behalf of clients and counterparties, including financial statements and other
financial information, which we do not independently verify. We also may rely on
representations of clients and counterparties as to the accuracy and
completeness of that information and, with respect to financial statements, on
reports of independent auditors. For example, in deciding whether to extend
credit to clients, we may assume that a client’s audited financial statements
conform with accounting principles generally accepted in the United States
(“GAAP”) and present fairly, in all material respects, the financial condition,
results of operations and cash flows of that client. Our financial condition and
results of operations could be negatively impacted to the extent we rely on
financial statements that do not comply with GAAP or are materially misleading.

 

We rely on other companies to provide key components of our business
infrastructure.

 

Third parties provide key components of our business operations such as data
processing, recording and monitoring transactions, online banking interfaces and
services, internet connections and network access. While we have selected these
third party vendors carefully, we do not control their actions. Any problem
caused by these third parties, including poor performance of services, failure
to provide services, disruptions in communication services proved by a vendor
and failure to handle current or higher volumes, could adversely affect our
ability to deliver products and services to our customers and otherwise conduct
our business, and may harm our reputation. Financial or operational difficulties
of a third party vendor could also hurt our operations if those difficulties
interface with the vendor’s ability to serve us. Replacing these third party
vendors could also create significant delay and expense. Accordingly, use of
such third parties creates an unavoidable inherent risk to our business
operations.

 

Our information systems may experience an interruption or breach in security.

 

We rely heavily on communications and information systems to conduct business.
In addition, in the ordinary course of business we collect and store sensitive
data, including proprietary business information and personally identifiable
information of our customers and employees, in systems and on networks. While we
have policies and procedures designed to protect our networks, computers and
data from failure, interruption, damage or unauthorized access, there can be no
assurance that a breach will not occur or, if it does, that it will be
adequately addressed. The occurrence of any failure, interruption, damage or
security breach of our communications and information systems could damage our
reputation, result in a loss of customer business, subject us to additional
regulatory scrutiny or expose us to civil litigation and possible financial
liability, any of which could adversely affect our business.

 

 Exhibit E | Page 11 

 

 

We operate in a highly regulated industry and the laws and regulations that
govern our operations, corporate governance, executive compensation and
financial accounting, or reporting, including changes in them or our failure to
comply with them, may adversely affect us.

 

We are subject to extensive regulation and supervision that governs almost all
aspects of our operations. Intended to protect customers, depositors, consumers,
deposit insurance funds and the stability of the U.S. financial system, these
laws and regulations, among other matters, prescribe minimum capital
requirements, impose limitations on our business activities, limit the dividend
or distributions that we can pay, restrict the ability of institutions to
guarantee our debt and impose certain specific accounting requirements that may
be more restrictive and may result in greater or earlier charges to earnings or
reductions in our capital than GAAP. Compliance with laws and regulations can be
difficult and costly, and changes to laws and regulations often impose
additional compliance costs.

 

We are currently facing increased regulation and supervision of our industry as
a result of the financial crisis in the banking and financial markets. Such
additional regulation and supervision has increased, and is expected to continue
to increase, our costs and limit our ability to pursue business opportunities.
Further, our failure to comply with these laws and regulations, even if the
failure was inadvertent or reflects a difference in interpretation, could
subject us to restrictions on our business activities, fines and other
penalties, any of which could adversely affect our results of operations,
capital base and the price of our securities. Further, any new laws, rules and
regulations could make compliance more difficult or expensive or otherwise
adversely affect our business and financial condition.

 

The Dodd-Frank Act substantially changes the regulation of the financial
services industry and it could have a material adverse effect on our results of
operation and financial condition.

 

On July 21, 2010, President Obama signed into law the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Dodd-Frank Act”). The Dodd-Frank Act
provides wide-ranging changes in the way banks and financial services firms
generally are regulated and has been affecting the way our company and our
customers and counterparties do business with each other. Among other things, it
requires increased capital and regulatory oversight for banks and their holding
companies, changes the deposit insurance assessment system, changes
responsibilities among regulators, establishes the new Consumer Financial
Protection Bureau, and makes various changes in the securities laws and
corporate governance that affect public companies, including us. The Dodd-Frank
Act also requires numerous studies and regulations related to its
implementation. Many of the provisions of the Dodd-Frank Act have not been fully
implemented and will be subject both to further rulemaking and the discretion of
applicable regulatory bodies. Although we cannot predict the full effect of the
Dodd-Frank Act on our operations, it, as well as the future rules implementing
its reforms, could impose significant additional costs on us, limit the products
we offer, limit our ability to pursue business opportunities in an efficient
manner, require us to increase our regulatory capital, impact the values of
assets that we hold, significantly reduce our revenues or otherwise materially
and adversely affect our business, financial condition or results of operations.
The ultimate impact of the final rules on our businesses and results of
operations, however, will depend on regulatory interpretation and rulemaking, as
well as the success of our actions to mitigate the negative earnings impact of
certain provisions.

 



 Exhibit E | Page 12 

 

 

We may be subject to more stringent capital and liquidity requirements, the
short-term and long-term impact of which is uncertain.

 

We are subject to capital adequacy guidelines and other regulatory requirements
specifying minimum amounts and types of capital which each must maintain. From
time to time, regulators implement changes to these regulatory capital adequacy
guidelines. If we fail to meet these minimum capital guidelines and/or other
regulatory requirements, our financial condition would be materially and
adversely affected.

 

In determining the adequacy of its capital levels, Virginia Commonwealth Bank
uses risk-based capital ratios established by regulations. In July 2013, the
Board of Governors of the Federal Reserve System, FDIC and Office of the
Comptroller of the Currency adopted the U.S. the Basel Committee’s Revised
Framework to the International Convergence of Capital Management and Capital
Standards regulatory capital reforms from the Basel Committee on Banking
Supervision (which we refer to as the “Basel Committee”) and certain changes
required by the Dodd-Frank Act (which we refer to as the “Basel III Rules”),
which establish a stricter regulatory capital framework that requires banking
organizations to hold more and higher-quality capital to act as a financial
cushion to absorb losses and help banking organizations better withstand periods
of financial stress. The Basel III Rules increase capital ratios for all banking
organizations and introduce a “capital conservation buffer,” which is in
addition to each capital ratio. If a banking organization dips into its capital
conservation buffer, it would be subject to limitations on certain activities
including payment of dividends, share repurchases and discretionary bonuses to
executive officers.

 

In calculating our risk-based ratios, we must apply risk weights to its various
asset classes. The Basel III Rules assign higher risk weights to exposures to
various categories of assets, including certain credit facilities that finance
the acquisition, development or construction of real property, certain exposures
or credits that are 90 days past due or on nonaccrual, foreign exposures and
certain corporate exposures. The Basel III Rules also require unrealized gains
and losses on certain available-for-sale securities holdings to be included for
purposes of calculating regulatory capital requirements unless a one-time
opt-out is exercised. The Basel III Rules also include changes in what
constitutes regulatory capital, some of which are subject to a two-year
transition period. These changes include the phasing-out of certain instruments
as qualifying capital. In addition, Tier 2 capital is no longer limited to the
amount of Tier 1 capital included in total capital. Mortgage servicing rights,
some uncertain deferred tax assets and investments in unconsolidated
subsidiaries in excess of designated percentages of common stock are required to
be deducted from capital, subject to a two-year transition period. The Basel III
Rules became effective January 1, 2015. The conservation buffer began to be
phased in beginning in 2016 and will take full effect on January 1, 2019.

 

Although we currently cannot predict the specific impact and long-term effects
that the Basel III Rules will have on us and the banking industry more
generally, we will be required to maintain higher regulatory capital levels,
which could impact our operations, net income and ability to grow.

 



 Exhibit E | Page 13 

 

 

Risks Related to Our Common Stock

 

There is a limited trading market for our common stock, and it may be difficult
to sell shares after they have been purchased.

 

Our common stock is quoted on the OTC Markets Group’s OTCQB tier under the
symbol “BAYK.” The volume of trading activity in the stock is very limited as
compared to securities traded on a national securities exchange. Shareholders
may be required to bear the financial risks of owning our common stock for an
indefinite period of time. Even if a more active market develops, there can be
no assurance that such market will continue, or that shares will be able to be
sold at or above the market value of shares at the time of your investment.
Given the low trading volume of our common stock, significant sales of our
common stock, or the expectation of these sales, could cause our common stock
price to fall.

 

The market for our common stock historically has experienced price and volume
fluctuations.

 

Transactions in our common stock are relatively infrequent as compared to stocks
of larger companies actively trading on a national securities exchange. As a
result, the market for our common stock historically has experienced and may
continue to experience price and volume fluctuations similar to other stocks
that are thinly traded. Infrequent trading can contribute to price and volume
volatility compared to active trading markets that generally have lower price
volatility and more efficient execution of buy and sell orders. In addition,
active trading markets tend to reduce the bid-ask spreads for sales
transactions. The absence of an active trading market reduces the liquidity of
our shares. If a more active market in our common stock develops, we cannot
assure you that such a market will continue or that you will be able to sell the
number of shares you want to and at prices at which you may find attractive or
at all.

 

The market price of our common stock may decline after this offering.

 

The price per share at which we value our common stock in this offering may be
more or less than the trading price of our common stock after the offering is
completed. If purchasers in this offering attempt to sell their shares of common
stock, any such sales, depending on the volume and timing, could cause the
market price of our common stock to decline. Also, because stock prices
generally fluctuate over time, we cannot assure you that you will be able to
sell your shares after this offering at a price equal to or greater than the
actual purchase price. You should consider these possibilities in deciding
whether to purchase our common stock in this offering and the timing of any sale
of those shares after the offering.

 

We cannot predict what effect, if any, future sales of our common stock, or the
availability of shares of our common stock for sale, will have on the price of
our common stock. Therefore, we cannot assure you that sales of our common
stock, or the potential for sales, would not cause the price of our common stock
to decline or impair our ability to raise capital.

 



 Exhibit E | Page 14 

 

 

The price of the common stock in this offering has been determined by our board
of directors and does not necessarily represent the price at which a buyer can
be found for the shares now or in the future.

 

Our board of directors determined the offering price of the common stock after
consultation with FIG Partners, our placement agent, and after considering a
number of factors, including: the need to offer the shares at a price that would
be attractive to investors, historical and current trading prices for our common
stock, the book value and earnings per share of our common stock, general
conditions in the financial services industry, the need for capital and
alternatives available to us for raising capital, and potential market
conditions. In conjunction with its review of these factors, the board of
directors also reviewed our history and prospects, including our past and
present earnings, our prospects for future earnings and the outlook for our
segment of the banking industry, our current financial condition and regulatory
status, and the prices in recent securities offerings of other financial
institutions. As a result, the price of the common stock offered is not
necessarily a reflection of the market price at which our common stock may sell
after the offering or of any intrinsic or fair value of our common stock.

 

Our shares of common stock sold in the offering will not be immediately
transferable.

 

Our shares of common stock offered in the offering have not been registered
under the Securities Act of 1933 (the “Securities Act”) and are subject to
restrictions on transfer. These shares may be only offered or sold pursuant to
an exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and applicable state securities laws. The
company has no current plans to register the shares offered hereby under the
Securities Act or any state securities law. Even if investors are able to sell
shares of common stock pursuant to exemptions from registration, restrictions on
such sales may result in a lower sales price. As a result of the unregistered
status of the common stock, investors will generally not be able to sell or
transfer the shares purchased in the offering for at least six months.
Accordingly, you may be required to bear the financial risk of an investment in
our common stock for an indefinite period of time.

 

Our ability to pay dividends is limited, and we may be unable to pay future
dividends.

 

Our ability to pay dividends will be limited by regulatory restrictions and our
need to maintain sufficient capital. The ability of the Virginia Commonwealth
Bank to pay dividends to the Company also will be limited by the Virginia
Commonwealth Bank’s obligations to maintain sufficient capital, earnings and
liquidity and by other general restrictions on its dividends under federal and
state bank regulatory requirements. Any future financing arrangements that we
enter into may also limit our ability to pay dividends to our shareholders. If
we do not satisfy these regulatory requirements or arrangements, we will be
unable to pay dividends on our common stock. Further, even if we have earnings
and available cash in an amount sufficient to pay dividends to our shareholders
of common stock, the Board of Directors, in its sole discretion, may decide to
retain them and therefore not pay dividends in the future.

 

 Exhibit E | Page 15 

 

 

If we fail to pay interest on or otherwise default on our subordinated notes, we
will be prohibited from paying dividends or distributions on our common stock.

 

As of June 30, 2017, we had $7.0 million of subordinated notes outstanding. The
agreements under which the subordinated notes were issued prohibit us from
paying any dividends on our common stock or making any other distributions to
our shareholders upon our failure to make any required payment of principal or
interest on the notes or during the continuance of an event of default under the
applicable agreement. Events of default generally consist of, among other
things, certain events of bankruptcy, insolvency or liquidation relating to us.
If we were to fail to make a required payment of principal or interest on our
subordinated notes, we would be prohibited from paying any dividends or making
any other distributions to our shareholders or from redeeming or repurchasing
any of our common stock, which could have a material adverse effect on the
market value of our common stock.

 

Our management will have broad discretion over the use of the net proceeds from
the offering, and we may not invest the proceeds successfully.

 

We currently anticipate that we will use the net proceeds of the offering for
general corporate purposes, including organic growth and potential acquisitions.
Our management may allocate these remaining proceeds among these purposes as it
deems appropriate. Accordingly, you will be relying on the judgment of our
management regarding the use of the proceeds from the offering. It is possible
that we may invest the proceeds in a way that does not yield a favorable, or
any, return for us.

 

No broker or underwriter has agreed to purchase any shares of our common stock.

 

Our common stock is being sold primarily through the efforts of the directors
and officers of the company. Although FIG Partners has agreed to assist the
company, on a best efforts basis, to sell shares of common stock in the
offering, neither FIG Partners nor any other broker dealer or other person has
any obligation to purchase, or find purchasers for, any shares of common stock.

 

We may issue additional shares of common stock in the future, which could dilute
a shareholder’s ownership of common stock.

 

Our articles of incorporation authorize our board of directors, generally
without shareholder approval, to, among other things, issue additional shares of
common or preferred stock. The issuance of any additional shares of common or
preferred stock could be dilutive to a shareholder’s ownership of our common
stock. To the extent that we issue options or warrants to purchase common stock
in the future and the options or warrants are exercised, our shareholders may
experience further dilution. Holders of shares of our common stock have no
preemptive rights that entitle holders to purchase their pro rata share of any
offering of shares of any class or series and, therefore, shareholders may not
be permitted to invest in future issuances of our common or preferred stock. We
are required by federal and state regulatory authorities to maintain adequate
levels of capital to support our operations. Accordingly, regulatory
requirements and/or deterioration in our asset quality may require us to sell
common stock or preferred stock to raise capital under circumstances and at
prices that result in substantial dilution.

 



 Exhibit E | Page 16 

 

 

Securities that we issue, including our common stock, are not FDIC insured.

 

Securities that we issue, including our common stock, are not savings or deposit
accounts or other obligations of any bank, and are not insured by the FDIC or
any other governmental agency or instrumentality or any private insurer and are
subject to investment risk, including the possible loss of your investment.

 

Our governing documents and Virginia law contain anti-takeover provisions that
could negatively impact our shareholders.

 

Our articles of incorporation and bylaws and the Virginia Stock Corporation Act
contain certain provisions designed to enhance the ability of our board of
directors to deal with attempts to acquire control of the Company. These
provisions and the ability to set the voting rights, preferences and other terms
of any series of preferred stock that may be issued, may be deemed to have an
anti-takeover effect and may discourage takeovers (which certain shareholders
may deem to be in their best interest). To the extent that such takeover
attempts are discouraged, temporary fluctuations in the market price of our
common stock resulting from actual or rumored takeover attempts may be
inhibited. These provisions also could discourage or make more difficult a
merger, tender offer or proxy contest, even though such transactions may be
favorable to the interests of shareholders, and could potentially adversely
affect the market price of our common stock.

 

 Exhibit E | Page 17 

 

 

Schedule 3.1(a)

 

Subsidiaries

 

Virginia Commonwealth Bank

 

VCB Financial Group, Inc.

 

Bay Services Company, Inc.

 

Steptoes Holdings, LLC (inactive)

 

 

 

 

Schedule 3.1(g)

 

Capitalization

 

Common Stock       Total authorized: 30,000,000 Issued and outstanding:
9,400,638 Subject to warrants, options, convertible securities, etc.: 196,419  
  Preferred Stock       Total authorized: 2,000,000 Issued and outstanding: None

 

 Exhibit E | Page 2 

 

 

Schedule 3.1(w)

 

In connection with the transactions contemplated by the Securities Purchase
Agreement, the Company will pay approximately $2.1 million in fees to the
Placement Agent.

 



 

